Exhibit 10(e)-3

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

SECOND AMENDED AND RESTATED

PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT

 

This SECOND AMENDED AND RESTATED PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM
AGREEMENT is made as of July 23, 2007 by and between Ethan Allen Global, Inc., a
Delaware corporation (“Ethan Allen Global”), and Ethan Allen Retail, Inc., a
Delaware corporation (“Ethan Allen Retail”, and together with Ethan Allen
Global, “Retailer”), each with its principal place of business at Ethan Allen
Drive, Danbury, Connecticut 06813, and GE Money Bank with its principal place of
business at 4246 South Riverboat Road, Suite 200, Salt Lake City, Utah
84123-2551 (“Bank”). Certain capitalized terms used in this Agreement are
defined in the attached Appendix A.

WHEREAS, Bank has established a program to extend customized, open-end credit to
qualified customers of Retailer and its Authorized Dealers for the purchase of
goods and services for personal, family or household purposes pursuant to that
certain Amended and Restated Consumer Credit Card Program Agreement between
Bank, as successor to Monogram Credit Card Bank of Georgia, and Retailer, as
successor to Ethan Allen Inc., dated as of February 22, 2000 (as amended from
time to time, the “Original Agreement”);

WHEREAS, Retailer is engaged in the sale of furniture and related accessories
and services at wholesale to its Dealers and at retail at its Retailer Store
Locations; and

WHEREAS, the parties desire to amend and restate the Original Agreement on the
terms set forth herein, to be effective as of the Effective Date.

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Bank and Retailer agree as
follows:

ARTICLE 1 - ESTABLISHMENT AND SCOPE OF THE PROGRAM

1.1        Bank and Retailer to Amend and Restate the Program. Pursuant to the
terms and conditions of this Agreement, Bank and Retailer hereby amend and
restate the terms and conditions of the credit card program established pursuant
to the Original Agreement, effective as of the Effective Date, the purpose of
which is to continue to make open-end credit available during the Term to
qualified consumer customers of Ethan Allen Retail and qualified consumer
customers of Authorized Dealers of Ethan Allen Global in order to permit such
customers to finance purchases of goods and services within the Territory from
Ethan Allen Retail in accordance with the terms of this Agreement and from
Authorized Dealers in accordance with a Bank Dealer Agreement entered into
between Authorized Dealer and Bank (collectively, the “Program”). The
responsibilities of Bank and Retailer with respect to Dealers are set forth in
Section 6.22 hereof.

 

1

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

1.2

Scope of the Program.

(a)       During the Term, Retailer shall make the Program available to its
customers, including processing Account applications and accepting Credit Cards
in accordance with the Operating Procedures at all Retailer Store Locations and
Bank will extend credit directly to Cardholders under the Program to finance
purchases from Retailer.

(b)       The Program is intended to be used by Cardholders for purchases made
primarily for personal, family or household use and Bank does not intend to
extend credit under the Program for purchases made primarily for commercial and
business purposes. Retailer acknowledges that Bank’s obligation to continue to
extend credit under the Program is contingent on Retailer continuing to sell the
type of goods and services generally similar to those sold by Retailer as of the
Effective Date.

ARTICLE 2 - RESPONSIBILITIES UNDER THE PROGRAM

2.1        Bank’s Responsibilities. During the Term, Bank’s responsibilities in
conducting the Program, subject to and in accordance with the terms of this
Agreement, include the following:

(a)       Extend consumer credit to qualified customers of Retailer in
accordance with this Agreement and the Cardholder Agreements.

(b)       Subject to the terms of Section 6.3, establish (and modify from time
to time in its discretion) Cardholder finance charge rates and other fees and
Account terms.

(c)       Develop, produce and deliver to Retailer at a central location, Bank’s
credit applications and Cardholder Agreements and other standard Program
materials.

(d)       Produce and distribute Credit Cards and Credit Card carriers in
accordance with the design provided by Retailer to Bank prior to the date hereof
or in accordance with a revised design provided by Retailer; provided, that if
Retailer does not provide Bank at least 180 days prior written notice of such
revised design, Retailer will reimburse Bank for Bank’s costs of any remaining
Credit Card plastic and carriers with the old design to the extent that such
plastic and carriers would have been consumed had Retailer provided Bank 180
days prior notice of the revised design; and, provided further, that if Retailer
requests the re-issuance of any Credit Cards, Retailer will reimburse Bank for
Bank’s out-of-pocket costs of plastic used in the production of such Credit Card
re-issuance requested by Retailer and for all other out-of-pocket costs
associated with any such re-issue.

(e)       Establish (and modify from time to time in its discretion) the credit
criteria used to evaluate applications for Cardholder Agreements.

(f)        Assign (and modify from time to time in its discretion) credit lines,
authorize charges, and service Accounts.

(g)       Prepare and mail periodic billing statements to Cardholders with
Active Accounts.

 

2

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

(h)       Provide a dedicated toll-free number for Retailer and Authorized
Dealer customer and store inquiries.

(i)        Receive and post payments, collect Accounts, and take all further
actions Bank deems necessary or appropriate in connection with Account
administration.

(j)        Perform its responsibilities under this Agreement and the Program in
accordance with Applicable Laws, including ensuring that all Cardholder
Agreements, billing statements and solicitations conducted by Bank, and all of
Bank’s activities in originating and administering Accounts, comply with
Applicable Laws.

(k)       In the event that, contrary to the intent of the parties, Cardholders
contact Retailer with disputes, cooperate in the resolution of such disputes;
respond within twenty (20) days to any dispute forwarded to Bank from Retailer,
and forward to Retailer any information necessary for Retailer to investigate or
resolve any dispute, subject to Applicable Laws preventing Bank from forwarding
any such information.

 

(l)

Provide training to Retailer’s personnel at mutually agreeable times.

2.2        Retailer’s Responsibilities. During the Term, Retailer’s
responsibilities in conducting the Program, subject to and in accordance with
the terms of this Agreement, include the following:

(a)       In consultation with Bank, provide to Bank a design (which may be
updated pursuant to Section 2.1(d)) meeting Bank’s specifications for use in
producing Credit Cards (as well as for producing other Retailer-branded Program
materials).

(b)       Accept Credit Cards for customer purchases from Retailer at Retailer
Store Locations in accordance with and otherwise conduct its activities relating
to the Program in compliance with the Operating Procedures. In the absence of a
Credit Card (or in the case of Absentee Purchases), follow the procedures for
“card not present” purchase transactions as provided for in the Operating
Procedures.

(c)       Promote the Program and the use of Credit Cards to its customers,
including by producing customized store signage and application holders, media
advertising and through other promotional methods.

(d)       Train its personnel sufficiently so as to be able to properly fulfill
Retailer’s responsibilities under the Program.

(e)       Transmit all Account applications to Bank electronically and otherwise
process such applications in accordance with procedures reasonably determined by
Bank.

(f)        Only submit Charge Transaction Data in respect of products or
services reasonably related to the types of products or services offered for
sale by Retailer at Retailer Store Locations (or as otherwise permitted
hereunder) as of the Effective Date.

 

3

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

(g)       Perform its responsibilities under this Agreement and the Program in
compliance with all Applicable Laws.

(h)       Only use documents and forms in connection with the Program that were
provided to Retailer, or approved in writing, by Bank (and only the latest
version of such documents supplied by Bank), and refrain from modifying any such
approved documents or forms without Bank’s prior written consent.

(i)        Cooperate in the resolution of any Cardholder disputes; respond
within twenty (20) days to any dispute forwarded to Retailer from Bank, and
forward to Bank promptly after receipt by Retailer copies of any communication
relating to an Account received from any person.

(j)        Maintain a policy for the exchange, return, and adjustment of
products and services which is adequately communicated to customers and is in
accordance with all Applicable Laws (in connection therewith Retailer represents
and warrants that, as of the Effective Date, the return policy in effect is the
same as that delivered by Retailer to Bank prior thereto); notify Bank in
advance of (if practicable), but in any event within thirty (30) days after, any
change in such return policy following the Effective Date; provide a credit to
the applicable Account upon the exchange or return of a good or service financed
on such Account (but do not credit an Account in any case where the purchased
good or service was not originally financed on an Account); and include the
resulting credit in the next transmission of Charge Transaction Data to Bank
(but in no event more than forty-eight (48) hours after the credit was issued);
not submit any charge slip that includes a Restocking Fee unless Retailer’s
policy and practice of charging a Restocking Fee was disclosed to the Cardholder
who made the Purchase with respect to which such Restocking Fee is being imposed
and such disclosure was in compliance with Applicable Law.

(k)       Retain copies of all charge slips and credit slips for at least
twenty-five (25) months (or such longer period as may be required by law);
except as otherwise provided for herein in connection with disputes or
chargebacks, provide copies of any of the foregoing to Bank within twenty (20)
days after Bank’s request; and, if mutually agreed upon by the parties, produce
and use charge slips and credit slips which are able to be captured and
reproduced electronically via signature capture technology or other methods.

(l)        Cooperate with Bank to maintain connectivity to Bank’s systems for
purposes of processing applications and sending Charge Transaction Data to Bank.

ARTICLE 3 - SETTLEMENT AND PAYMENT TERMS

 

3.1

Settlement Procedures.

(a)       Retailer will transmit Charge Transaction Data to Bank daily and
otherwise in accordance with the Operating Procedures. If Charge Transaction
Data is received by Bank’s processing center before 5:00 p.m. (central time) on
any business day, Bank will process the Charge Transaction Data and initiate
payment on or before the second business day thereafter. If the Charge
Transaction Data is received after 5:00 p.m. (central time) on any business day,
or at any time on a day other than a business day, Bank will process

 

4

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

the Charge Transaction Data and initiate payment on or before the third business
day thereafter.

(b)       Provided no circumstance exists that would entitle Bank to give notice
of termination of this Agreement, upon receipt, verification and processing of
Charge Transaction Data by Bank during the Term, Bank will remit to Retailer in
respect of such Charge Transaction Data an amount equal to the sum of the total
charges identified in such Charge Transaction Data less the sum of (i) the total
amount of any credits included in such Charge Transaction Data, (ii) the
applicable Program Fees, and (iii) at Bank’s option, any other amounts then owed
by Retailer to Bank (including, without limitation, amounts charged back to
Retailer pursuant to Article 7). Bank shall not be obligated to fund any Charge
Transaction Data submitted by Retailer more than one hundred eighty (180) days
after the date Bank initially authorizes the purchase transaction unless and
until Retailer obtains new authorization from Bank for such transaction. Bank
shall promptly re-authorize the initial purchase transaction, up to the amount
of the initial purchase transaction, so long as there is sufficient available
open credit on the applicable Cardholder’s Account and such Cardholder’s Account
is open and not in default.

(c)    The terms and conditions upon which Bank will settle with an Authorized
Dealer for purchases reflected in charge transaction data (including with
respect to program fees, chargebacks and other amounts owed by an Authorized
Dealer) will be governed by the Bank Dealer Agreement between the Authorized
Dealer and Bank.

 

3.2

Bank Payment Terms.

(a)       Bank will transfer funds payable to Retailer under this Agreement via
Automated Clearing House (“ACH”) deposit to an account maintained in the name of
Retailer pursuant to written instructions delivered to Bank by Retailer, which
account may be changed upon thirty (30) days prior written notice from Retailer
to Bank.

(b)       Notwithstanding any other provision of this Agreement, Bank will have
the right to net, setoff or recoup any amounts due to it under this Agreement
against any amounts owing to Retailer under this Agreement. Nothing in this
Section or any other provision of this Agreement is intended to limit Bank’s
common law rights of setoff and recoupment.

3.3        Retailer Payment Terms. Unless otherwise provided for elsewhere in
this Agreement, any amounts payable by Retailer to Bank under this Agreement
will be due when invoiced by Bank and shall be paid in immediately available
funds within fifteen (15) days after receipt of such invoice. Unless the parties
otherwise agree, Retailer will transfer funds payable to Bank under this
Section 3.3 via wire transfer to a deposit account maintained in Bank’s name
pursuant to written instructions delivered to Retailer by Bank. Neither the
issuance of the Letter of Credit under Section 4.4 nor any drawing thereunder
shall limit Bank’s rights under this Section 3.3.

3.4        Program Fees. Retailer shall pay to Bank the Program Fees applicable
to each submission to Bank of Charge Transaction Data.

 

5

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

(a)

***

 

(b)

***

 

3.5

Program Fee Percentages.

(a)       The Program Fee Percentages available under the Program as of the
Effective Date are set forth on Schedule 3.5. ***

(b)       If Bank and Retailer agree to offer any additional credit-based
promotion not included on Schedule 3.5, Bank will establish in writing, with
acknowledgment by Retailer, the Promotional Rate applicable to the calculation
of the Program Fee payable by Retailer for qualifying purchases, as well as such
other terms and conditions as the parties shall agree. Bank’s approval of any
billing and credit terms for any promotion is not intended to be and will not be
construed to be an approval of any materials used in advertising or soliciting
participation in such promotions.

(c)       Any Charge Transaction Data that does not meet the coding requirements
(i.e., transaction code or minimum purchase requirements) of any credit-based
promotion will automatically default and be subject to the Base Rate; provided
however, that if Bank honors any such incorrectly coded credit-based promotion,
Retailer shall pay to Bank the incremental difference between the Program Fee at
the Base Rate and the Program Fee applicable to the Promotional Rate honored by
Bank.

 

3.6

Interest Rate Adjustor. ***

ARTICLE 4 - OTHER PROGRAM ECONOMICS

 

 

4.1

Signing Bonus; Promotional Fee. ***

 

(a)

***

 

(b)

***

4.2        Allocation of Program Expenses. Unless otherwise specifically
provided in this Agreement, each party will be responsible for all costs and
expenses incurred by it in connection with complying with its responsibilities
under this Agreement.

 

4.3

Solicitation of Cardholders for Other Products.

(a)       Bank (or its designees) may, with notice to (but without the consent
of) Retailer, solicit Cardholders for and offer to Cardholders (or arrange for a
third party to solicit and/or provide) the following products and services
offered by Bank or its affiliates: home

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

6

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

loan products, including mortgage programs and home equity line of credit
programs, student loan programs, savings accounts, and GE Money MasterCard;
provided, that Bank may not solicit any Cardholder for GE Money MasterCard until
such Cardholder’s Account becomes Inactive. With the consent of Retailer (which
consent shall not be unreasonably withheld), Bank (or its designee) may also
solicit Cardholders for and offer to Cardholders (or arrange for a third party
to solicit and/or provide) other financial or credit products and services
offered by Bank or its affiliates, including Insurance Programs, Debt
Cancellation Programs and Value-Added Programs and any other products and
services that do not compete with the products or services produced or sold by
Retailer. Bank may not use the Retailer Marks in any solicitation permitted
pursuant to this Section 4.3(a) without the express written consent of Retailer.
For purposes of this paragraph, “Inactive” shall mean an Account that has not
had a debit or credit balance for the preceding thirty-six (36) months.

(b)       Bank will be entitled to retain for its account any proceeds generated
from the provision of the goods and services referred to in Section 4.3(a).

4.4        Letter of Credit. At any time during any Letter of Credit Period,
Bank may require that Retailer deliver an Eligible Letter of Credit to Bank in
the amount requested by Bank, which amount shall not exceed *** (such requested
amount being referred to herein as the “Letter of Credit Amount”); provided,
that such Letter of Credit Amount may be increased from time to time pursuant to
Section 6.21. If, at any time, an event shall occur which would cause any Letter
of Credit previously delivered to Bank to cease to be an Eligible Letter of
Credit, within ten (10) days of the earlier of (i) the date on which Retailer
first learns of the occurrence of such event; or (ii) the date on which Retailer
first receives notice thereof from Bank, Retailer shall cause a substitute
Eligible Letter of Credit to be issued and delivered to Bank in a face amount
equal to the Letter of Credit Amount. On or before forty-five (45) days prior to
the expiration of each Letter of Credit provided to Bank, Retailer shall cause a
substitute Eligible Letter of Credit to be issued and delivered to Bank in a
face amount equal to the Letter of Credit Amount. The obligations under this
Section 4.4 shall apply at all times until a day ninety (90) days after the
expiration of the Agreement, at which time, Bank shall surrender any outstanding
Letter of Credit to Retailer. The draw events for any Eligible Letter of Credit
are set forth in the definition of “Eligible Letter of Credit” in Appendix I.
Any amounts drawn under a Letter of Credit hereunder in excess of the Delivery
Obligations then due to Bank shall be held by Bank in a non-interest bearing
account on Bank’s books (the “Collateral Account”) and shall secure Retailer’s
full and prompt payment of the Delivery Obligations then or thereafter owing. If
Retailer fails to pay any Delivery Obligation when due, Bank may immediately,
and without prior notice to Retailer, debit such unpaid amount from the amounts
then remaining in the Collateral Account. Bank’s security interest in the
Collateral Account shall be in addition to any right of setoff or recoupment
that Bank may otherwise have under this Agreement or Applicable Law. If Retailer
purchases or arranges for the purchase of all of the Accounts and related
Indebtedness from Bank in accordance with Section 10.1 hereof, and if as of the
date of such purchase, Retailer has paid all Delivery Obligations, Bank shall
simultaneously pay to Retailer, an amount equal to the amount remaining in the
Collateral Account on the date of such purchase. If Retailer does not purchase
or arrange for the purchase of all of the Accounts and related

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

7

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

Indebtedness in accordance with Section 10.2 hereof, and if as of the Final
Liquidation Date, Retailer has paid all Delivery Obligations, Bank shall pay to
Retailer an amount equal to the amounts remaining in the Collateral Account on
the Final Liquidation Date.

ARTICLE 5 - PROMOTION OF THE PROGRAM

5.1        Annual Marketing Plans. During the Term, Bank and Retailer will work
together in good faith to agree for each Program Year on a marketing plan to
promote the Program and each party agrees to implement such marketing plan. Bank
and Retailer may from time to time also mutually agree on additional specific
marketing activities for the Program (and will not unreasonably withhold consent
to any specific marketing plan proposed by the other party). Unless otherwise
agreed to by Bank in writing, the costs of implementing each marketing plan (or
for implementing any marketing or promotional initiatives developed by the
parties outside of such plan) shall be paid for by Retailer.

 

5.2

Innovation Council; Innovation Fund.

(a)       The Relationship Managers and such equal number of other employees of
each party as the parties shall mutually determine from time to time (the
“Innovation Council”) shall be charged with developing innovation projects for
the Program. Bank will establish (by creation of a record maintained by Bank)
and administer an innovation fund (“Innovation Fund”) to fund the costs and
expenses of implementing the agreed innovation projects developed by the
Innovation Council.

(b)       During the Term and prior to either party issuing a notice of
termination, Bank will allocate to the Innovation fund at the beginning of each
Program Year ***. Except for the right to require Bank to make payments from
such fund from time to time in accordance with Section 5.2(c) hereof, Retailer
shall have no right, title or interest in or to the Innovation fund in or to any
amounts which have been allocated thereto. Any amounts previously allocated to
the Innovation Fund but not used by Bank as of (x) the end of any Program Year
or (y) the date of any notice of termination hereunder or at any time
thereafter, may be withdrawn and retained by Bank for its own account without
obligation to account therefore to Retailer.

(c)       Except as set forth in Section 5.2(b), neither party shall have any
obligation to allocate any money to the Innovation Fund. Neither party shall
have any obligation to pay more for any such innovation project than the amount
allocated at such time to the Innovation Fund; provided, that the parties may
mutually agree to share or otherwise allocate the costs of implementing any
innovation projects to the extent the cost of such innovation projects is
expected to exceed the funds then available in the Innovation Fund.

 

5.3

Responsibility of Retailer to Promote the Program.

 

(a)

Without limiting Retailer’s obligations under any marketing plan,

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

8

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

Retailer will support and promote the Program by, among other things:

(i)        encouraging the establishment and use of Accounts as the preferred
method of payment for Retailer’s products and services; and

(ii)       providing and utilizing store signage, credit advertisements,
promotional inserts, statement messages and other marketing materials promoting
Program.

(b)       Retailer will not seek or obtain any special agreement or condition
from, nor discriminate in any way against, Cardholders or any person with
respect to the terms of any Account transaction. Retailer will not charge any
credit surcharge, application, processing or other Program related fee to
Cardholders.

ARTICLE 6 - OTHER AGREEMENTS

 

6.1

Ownership of Accounts; Credit Losses.

(a)       Bank is and will be the sole and exclusive owner of all Accounts and
Account Documentation, and will be entitled to receive all payments made by
Cardholders on Accounts. Bank shall be identified as the creditor and owner of
the Accounts for all purposes, and Retailer shall not represent or imply
otherwise. Retailer acknowledges that it has no right, title or interest in any
Accounts or Account Documentation and will not, at any time, have any right to
any proceeds or payments made under the Accounts unless Retailer subsequently
purchases or otherwise acquires such Accounts from Bank. Retailer further
acknowledges that neither the Cardholder Information nor any of the Account
Documentation nor any of the information included in the Account Documentation
will be deemed to be Confidential Information of Retailer for purposes of
Section 13.1 hereof. Retailer authorizes and empowers Bank to sign and endorse
Retailer’s name upon any checks, drafts, money orders or other forms of payment
in respect of any Account that may have been issued by the Cardholder in
Retailer’s name. This limited power of attorney conferred in this Section 6.1 is
deemed a power coupled with an interest and will be irrevocable prior to the
Final Liquidation Date.

(b)       Bank will bear all credit losses on Accounts (other than as permitted
by Bank’s chargeback rights in Article 7 and other than credit losses incurred
after the Accounts are purchased or otherwise acquired by Retailer or a third
party).

 

6.2

Ownership and Use of Cardholder Information.

(a)       Retailer is the sole and exclusive owner of the Retailer Shopper Data.
Nothing herein shall be deemed to limit Retailer’s right in or use of any such
Retailer Shopper Data, regardless of whether some of the information contained
in Retailer Shopper Data is also information contained in Cardholder Information
or Account Documentation. To the extent, if any, that Bank is given access by or
on behalf of Retailer to any Retailer Shopper Data, Bank acknowledges that
Retailer Shopper Data will not be deemed to be Confidential Information of Bank
for purposes of Section 13.1 hereof.

 

9

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


(b)       Bank is the sole and exclusive owner of all lists of Cardholders and
applicants generated by the Program (including, without limitation, names,
addresses, telephone numbers, e-mail addresses, dates of birth, social security
and similar numbers, and account and similar access numbers) (the “Cardholder
Information”). Nothing herein shall be deemed to limit Bank’s right in or use of
any such Cardholder Information, regardless of whether some of the information
contained in Cardholder Information is also information contained in Retailer
Shopper Data. To the extent, if any, that Retailer is given access by or on
behalf of Bank to any Cardholder Information, Retailer acknowledges that
Cardholder Information will not be deemed to be Confidential Information of
Retailer for purposes of Section 13.1 hereof.

6.3        Cardholder Terms. Bank may establish and modify the ordinary finance
charge rates applicable to credit extended to Cardholders. Bank may also
establish (and modify from time to time) all other terms upon which credit will
be extended to Cardholders, including without limitation, repayment terms,
default finance charges, late fees, returned check charges, and other ordinary
fees and charges; provided, however, that to the extent Bank provides similarly
structured private label credit card programs (with similar risk
characteristics) to other third parties to finance consumer retail purchases
from retailers that sell primarily furniture and related goods and services of
similar quality, Bank shall apply finance charge rates and other fees and
Account terms for the Program that are in all material respects consistent with
finance charge rates and other fees and Account terms it applies to such other
similarly structured private label credit card programs. Bank shall consult with
Retailer prior to amending or modifying the finance charge rates and fees set
forth on Schedule 6.3.

6.4        Credit Criteria. Bank shall establish in its discretion and may
modify from time to time any or all of the credit criteria used in evaluating
applicants under the Program (including, without limitation, the
creditworthiness of individual applicants, the range of credit limits to be made
available to individual Cardholders and whether to suspend or terminate the
credit privileges of any Cardholder). Bank will consult with Retailer regarding
any changes to the credit criteria used for the Program which, in Bank’s
reasonable opinion, could reasonably be expected to have a material adverse
affect on the Program.

6.5        Operating Procedures. Bank and Retailer acknowledge that, under the
Original Agreement, Bank has developed and provided to Retailer operating
procedures (the “Operating Procedures”) governing the flow of application
information and Charge Transaction Data, the logistics and specific procedures
involved in the establishment and maintenance of Accounts under the Program and
settlement procedures for charges submitted by Retailer to Bank. Such Operating
Procedures will continue to govern such issues and procedures under the Program,
and Bank may amend them from time to time upon reasonable notice to Retailer.
The Operating Procedures will include any supplemental procedures developed or
required from time to time by Bank (or by Bank and Retailer, as the case may be)
in connection with Retailer’s request to provide for purchases or accept
applications through the Retailer Website, by mail or by telephone. Bank and
Retailer acknowledge that Bank has the right to provide Retailer the Operating
Procedures and Bank represents and warrants that Retailer’s use of the Operating
Procedures shall not infringe upon or violate any third party’s intellectual
property rights.

 

10

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

6.6        Credit Review Point. Bank shall provide a credit allocation for the
Program in the amount of the Credit Review Point. Bank will not be obligated to
make any extension of credit under the Program if, after such extension, the
aggregate Indebtedness for all Accounts would exceed the Credit Review Point
then in effect. Bank shall also have no obligation to extend further credit
under the Program at any time after the occurrence of any event that would allow
Bank to give notice of termination hereunder. If at any time the aggregate
Indebtedness with respect to all Accounts equals or exceeds ninety percent (90%)
of the Credit Review Point then in effect, then within sixty (60) days
thereafter, Bank will select one of the following options and give Retailer
written notice of its selection:


(a)       Bank may increase the Credit Review Point to an amount that will
accommodate the then outstanding Indebtedness, and anticipated growth in such
Indebtedness (as applicable), based on Bank’s good faith projections. If Bank
selects this option, then Bank’s written notice to Retailer will include the
amount of the increased Credit Review Point.

(b)       Bank may elect not to increase the Credit Review Point, in which case,
Retailer will be entitled to terminate this Agreement in accordance with the
provisions of Section 9.2(j).

 

6.7

Retailer Financial Reports.

(a)       If at any time during the Term Retailer’s parent, Ethan Allen
Interiors Inc., is not obligated to, or for any other reason does not, file
periodic financial reports with the Securities and Exchange Commission pursuant
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, Retailer will:

(i)        As soon as practicable but in any event not more than ninety (90)
days after the end of each fiscal year, deliver to Bank its audited annual
financial statements, including its audited consolidated balance sheet, income
statement and statement of cash flows.

(ii)       As soon as practicable but in any event not more than forty-five (45)
days after the end of each fiscal quarter, deliver to Bank its unaudited
quarterly financial statements, including its unaudited consolidated balance
sheet, income statement and statement of cash flows, accompanied by a
certificate from Ethan Allen Interiors Inc.’s chief financial officer,
substantially in the form attached hereto as Exhibit B, that such financial
statements were prepared in accordance with generally accepted accounting
principles applied on a consistent basis and present fairly the consolidated
financial position of Retailer as of the end of such fiscal quarter and the
results of its operations, subject to normal year end audit adjustments.

(b)       Retailer will notify Bank in writing of any change in the S&P Debt
Rating within ten (10) business days after the occurrence thereof.

(c)       Within ten (10) days after the end of the first and third fiscal
quarters in each fiscal year of Retailer, Retailer will cause to be duly
executed and delivered to Bank a certificate substantially in the form of
Exhibit C hereto.

6.8        Access. Retailer will permit Bank’s representatives to visit Retailer
Store Locations during normal business hours with reasonable advance notice.
Retailer will also

 

11

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


permit Bank to review and obtain copies of all of the books and records of
Retailer, consistent with and subject to any Applicable Laws that Retailer must
comply with, relating to the Program and authorizes Bank to monitor the
administration and promotion of the Program through mystery shopping and by
other reasonable means.

 

6.9

Inserts and Billing Messages.

(a)       For each billing statement sent to Cardholders during a billing cycle
during the Term, Bank will make available to Retailer a space for two (2)
customized messages on the billing statement and Bank will include as many
Retailer inserts into each billing statement as possible (but in no event more
than four (4) without causing the weight of the billing statement package to
exceed one ounce; provided that if Bank is required by law to send a notice in
such month (or if Bank reasonably believes a notice is necessary or desirable to
protect Bank’s interest in the Accounts), then such notice shall take priority
over any proposed insert or statement message as applicable. If Retailer wishes
Bank to include Retailer’s inserts in any billing statements in which the
inclusion of such inserts will cause the postage on such billing statements to
exceed one ounce, then Retailer will provide at least five (5) days prior notice
to Bank to enable Bank to adjust its process and Retailer will pay the
overweight postage charges resulting therefrom. The foregoing notwithstanding,
Bank is not required to include any Retailer statement messages or billing
inserts unless Bank receives such statement messages or copies of the billing
inserts as and when agreed to by the parties in writing. Retailer will provide
copies of all billing inserts to Bank at its own cost.

(b)       The form of customized messages and all billing inserts will comply
with Bank’s specifications as provided to Retailer from time to time, and Bank
shall have the right to reject any message or billing statement that Bank
reasonably believes is detrimental to the image of the Bank or the Program. For
the avoidance of doubt, for purposes of Retailer’s rights under this Section,
only billing inserts and statement messages regarding the Program, or goods and
services available for purchase from Retailer under the Program, shall qualify
for inclusion in Cardholder billing statements.

 

6.10

Extended Warranties.

(a)       Retailer shall not permit the sale of any gift certificates, gift
cards or stored value cards (collectively referred to herein as the “Value
Cards”) (or the reloading of any such card) charged to Accounts at any time
between the date that is the thirtieth (30th) consecutive day after the S&P Debt
Rating has been at or below BB and the date that is the thirtieth (30th)
consecutive day after the S&P Debt Rating has been at or above BB+. All
purchases of Value Cards financed on Accounts must be subject to the Base Rate.
Retailer shall not permit the remaining value of any Value Cards to be redeemed
for cash unless Retailer provides advance written notice to Bank of such cash
redemption policy. Within thirty (30) days after receiving such notice, Bank may
elect, upon written notice to Retailer, to terminate Retailer’s ability to
permit the sale of Value Cards to be charged to Accounts. Retailer shall not
permit Value Cards to be used for payment on the Accounts. Except for the
extended warranty plan provided by Guardsman, a division of The Valspar
Corporation, as such plan exists on the date hereof, Retailer shall not permit
the sale of any extended warranties or service contracts to be charged to
Accounts unless (i) Retailer’s obligations

 

12

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

thereunder are fully underwritten or guaranteed by one or more companies which
may not be an affiliate of Retailer and which are otherwise reasonably
acceptable to Bank; and (ii) Bank shall have previously approved the financing
of such items in writing (which approval may be withheld in Bank’s sole
discretion).

(b)       Bank’s consent to the foregoing warranty or service contract program
is subject to ongoing review by Bank and may be withdrawn if Bank determines at
any time, in its sole discretion, that the underwriter’s financial condition or
the terms and conditions of such warranties or contracts create or may create a
financial risk of loss to Bank. Bank shall have the right to review periodically
any such warranty or service contract program or provider to assess its
financial condition (and Retailer shall reasonably cooperate with such audits as
appropriate). Notwithstanding the foregoing to the contrary, extended warranties
provided by Bank or an affiliate of Bank may be charged to Accounts. Retailer
shall be responsible for ensuring that any Value Cards and, even where approved
by Bank, any extended warranties or service contracts, fully comply with all
Applicable Laws. Nothing in this Section 6.10 shall restrict Retailer from
selling products subject to normal manufacturer’s warranties as long as no
additional seller’s warranties are provided. In addition to Bank’s chargeback
rights hereunder and Retailer’s indemnification obligations under Section 12.1,
Retailer shall indemnify Bank for any loss (including the costs of attorney’s
fees and disbursements) relating to any claim or claims for failure of Retailer
or of a third party with or through which Retailer has contracted, if any, to
provide the warranty or service offered or sold by or through Retailer, even if
such warranty or services were approved by Bank.

6.11      Third Party Participation. As of the date of this Agreement, Retailer
represents and warrants that no affiliate of Retailer is engaged in the business
of selling goods or services to retail consumers other than those affiliates, if
any, whose existence and retail consumer sales activities have been disclosed to
Bank prior to the date hereof. Retailer shall not after the Effective Date
permit any affiliate to charge any purchase to an Account or to submit any
Charge Transaction Data to Bank without (i) the prior written consent of Bank;
(ii) such affiliate having entered into a written agreement with Bank to be a
“Retailer” hereunder (on such modified terms and conditions as Bank may
require); and (iii) such affiliate having executed or authorized the filing of
such additional documents (including but not limited to UCC financing
statements) as Bank may require. Retailer has not and will not permit any
licensee, subtenant or third party operating in or from a Retailer Store
Location to accept Credit Cards for purchases by Cardholders without first
obtaining Bank’s prior written approval.

 

6.12

Sales Taxes and Related Record Retention.

(a)       Retailer will pay when due any sales taxes relating to the sale of
goods or services financed on Accounts and provide to Bank, upon request, a
record of all sales taxes paid, identified by Account number and/or other
information required by Retailer to identify Accounts, and sign forms and
provide other information reasonably requested by Bank to recover any sales tax
charged to any Account which has been written off by Bank. Bank shall reimburse
Retailer for all reasonable expenses incurred by Retailer for copying, mailing
or transmitting such documentation or data at the direction of Bank as
contemplated by this Agreement.

 

13

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

(b)       Retailer will retain a record of each purchase included in any Charge
Transaction Data submitted to Bank under the Program for at least four (4) years
from the date of each purchase (which record may be maintained in electronic
format, but must show the Account number, amount of sales, use or excise tax
included in each such purchase and the street address of the Retailer Store
Location where each such purchase was made (or a store number or other
information from which the street address of the location of the sale can be
readily ascertained). Retailer will provide such information to Bank within
twenty (20) days after Bank’s request.

6.13      Use of Names and Marks. Retailer hereby grants Bank a nonexclusive,
royalty-free, license within the Territory to use the Retailer Marks that are
listed on Schedule 6.13 hereto, as such Retailer Marks may be revised, updated,
substituted or replaced by Retailer from time to time, in connection with the
establishment, administration and operation of the Program and the ownership and
liquidation of the Accounts (including, without limitation, the exercise by Bank
of all of its rights under this Agreement and under Applicable Law, and the
fulfillment of all of Bank’s obligations under this Agreement and under
Applicable Law). Without the prior written consent of Bank, Retailer may not use
Bank’s (or any affiliate thereof) names or any related marks, logos or similar
proprietary designations; provided, that Retailer may use Bank’s business name,
in the nominative sense, in connection with any credit disclosure verbiage
included in any advertising of the Program (or any credit-based promotion
offered thereunder) by Retailer.

6.14      Intellectual Property. All technology, software, or other material
developed, invented, created or authored by either party in connection with the
Program shall belong solely and exclusively to the developing party, including
all intellectual property rights relating thereto.

6.15      Securitization. Bank and its affiliates may securitize, participate or
otherwise convey or transfer an interest in, or pledge or create a lien in
respect of, any or all of the Accounts and/or Indebtedness at any time during
the Term; provided, that no such action will adversely effect any of the rights
of Retailer to purchase the Accounts and Indebtedness in accordance with the
terms of this Agreement. Retailer agrees to cooperate with Bank and its
affiliates and use commercially reasonable efforts (without being required to
incur any material out-of-pocket costs) to assist Bank and its affiliates in
connection with any such matter.

 

6.16

Grant of Security Interest/Precautionary Filing.

(a)       Both (i) against the possibility that it is determined that Article 9
of the UCC applies or may apply to the transactions contemplated hereby, and
(ii) to secure payment of and performance by Retailer of any and all
indebtedness, liabilities or obligations, now existing or hereafter arising
pursuant to this Agreement, including indebtedness, liabilities and obligations
that may be deemed to exist in the event of the applicability of Article 9 of
the UCC to, and any recharacterization of, any transactions contemplated hereby,
Retailer grants to Bank a security interest in all of Retailer’s right, title
and interest, if any, now existing or hereafter arising in all (i) Accounts,
Account Documentation and Indebtedness, (ii) all deposits, credit balances and
reserves on Bank’s books relating to any such Accounts (including the Innovation
Fund and Collateral Account), (iii) all goods financed on Accounts and returned
to

 

14

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


Retailer by Cardholders for which Retailer has not repaid Bank, and (iv) all
proceeds of any of the foregoing.

(b)       Retailer represents and warrants that it has not and will not grant
any security interest to, or authorize the filing of any financing statement in
favor of, any person that would attach to or cover any of the property described
in clauses (i) through (iv) of the preceding subsection (a) if, contrary to the
intent of the parties to this Agreement, Retailer was determined to have any
rights therein.

(c)       Retailer agrees to, and will use reasonable efforts to cause its
current and former Authorized Dealers to, cooperate fully with Bank, as Bank may
reasonably request, in order to give effect to the security interests granted by
this Section 6.16. Retailer hereby authorizes Bank to file such UCC-l (or, in
the event of a change in Applicable Laws, comparable statements) as Bank deems
necessary or appropriate to perfect such security interests. The UCC-1 Bank will
file upon execution of this Agreement is attached hereto as Exhibit D. Retailer
represents and warrants that as of the date hereof the following are the true
and correct corporate names and states of organization of the entities defined
collectively herein as “Retailer”: (i) Ethan Allen Global, Inc., incorporated in
the State of Delaware; and (ii) Ethan Allen Retail, Inc., incorporated in the
State of Delaware. Retailer agrees to provide Bank with thirty (30) days’ prior
written notice of any change in any of the foregoing corporate name, or any
state of incorporation.

(d)       Unless Bank shall have otherwise consented in writing, Retailer shall
not create, assume or suffer to exist any lien on any of its right, title or
interest under this Agreement or in the proceeds thereof.

6.17      In-Store Payments. Retailer shall not accept any payment on an
Account. Retailer will make available to Cardholders at all Retailer Store
Locations (and at such other locations or venues at or through which Cardholders
may seek information about the Program) the address to be used for making
payments on Accounts directly to Bank. If notwithstanding the foregoing,
Retailer inadvertently receives any payment on an Account, Retailer agrees that
it will receive and hold such payment in trust for Bank and will promptly (but
not later than three (3) business days after receipt thereof) deliver such
payment to Bank in the form received together with such endorsements or other
documents of assignment as may be necessary to permit Bank to receive the
benefit thereof to the same extent as if payment had been made directly to Bank.

6.18      Relationship Managers. Bank and Retailer shall each designate one
employee (with sufficient authority to facilitate decision-making on behalf of
Bank and Retailer, respectively, and with sufficient knowledge and experience to
effectively and efficiently manage the relationship contemplated hereby) who
shall be charged with day-to-day administrative responsibility for the Program
(each, a “Relationship Manager”) during the Term, and who shall make available a
sufficient amount of his or her working time, attention, skill, and efforts
necessary to furthering the interests of the Program. Either party may replace
its Relationship Manager at any time upon notice to the other party, so long as
the replacement Relationship Manager meets the foregoing qualifications. The
Relationship Manager who is assigned and may be changed by Bank from time to
time and may also serve in such capacity for such other

 

15

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


Bank or Bank affiliate programs as Bank or Bank affiliate may direct during the
Term, however Retailer shall remain the primary client of the Relationship
Manager with a minimum of sixty percent (60%) of the Relationship Manager’s time
allocated to the Program. The Relationship Manager shall work with Dealer Store
Locations and Retailer Store Locations with the goal of improving all aspects of
the Program for their respective stores in accordance with the current marketing
plan. If the Relationship Manager changes, Bank will use commercially reasonable
efforts to provide at least forty-five (45) days of training to the new
Relationship Manager before he or she assumes sole responsibility for that
position.

6.19      Periodic Program Reports. Following the end of each calendar month
during the Term, Bank will prepare and send to Retailer a report containing
information about the Program during such period. The specific form and content
of such report shall be determined by Bank and Retailer, subject to Bank’s
available internal customer reporting capabilities as in effect on the Effective
Date (as the same may be amended from time to time), but in any event shall
include (i) applicant and Cardholder demographics for such period,
(ii) information pertaining to sales volume charged to Accounts for such period,
(iii) application approval rate information for such period, (iv) a summary of
other pertinent statistical data pertaining to the Program for such period, and
(v) open-to-buy reports as requested by Retailer from time to time.

6.20      POS Units. With respect to POS Units supplied to Retailer by Bank or
an affiliate of Bank, Retailer agrees to (i) maintain the POS Units in good
working order, (ii) return such equipment at Bank’s request to such location as
Bank may specify all at Retailer’s expense, and in substantially the same
condition as when first delivered by Bank or its affiliate to Retailer, ordinary
wear and tear excepted. Retailer acknowledges that (x) it has no ownership
interest in any POS Unit, and (y) each POS Unit is provided “AS IS”, without
warranty of any kind, except that Bank will promptly repair or replace any POS
Unit that does not function according to its accompanying specifications when
used as intended and in accordance with the specifications (and assuming no
abuse of Retailer).

 

6.21

Drop-Ship Purchases. ***

 

6.22

Responsibilities with Respect to Dealers.

Without derogating from the rights and responsibilities of Bank and Retailer
with respect to the Program as provided for herein, the following terms and
conditions shall apply to Bank and Retailer with respect to the application of
the Program to Dealers.

(a)       During the Term, Bank’s responsibilities in conducting the Program
include the following:

(i)        Extend consumer credit to qualified customers of Authorized Dealers
in accordance with this Agreement, the Bank Dealer Agreements and the Cardholder
Agreements.

 

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

16

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


 

(ii)       Provide, or cause its affiliate to provide, Authorized Dealers with
POS Units or another process for the transmission of charge transaction data and
applications to Bank.

(iii)      Provide Authorized Dealers with the documents and forms to be used in
connection with the Program.

(iv)      Provide training to personnel of Authorized Dealers at times that are
mutually agreed to by Bank and applicable Authorized Dealers.

(v)       Comply with the service level performance commitments contained in
Schedule 9.2(m).

(b)       During the Term, Retailer’s responsibilities in conducting the Program
include the following:

(i)        Promote the Program to Dealers and encourage Dealers to participate
in the Program.

(ii)       Encourage Authorized Dealers to promote the establishment and use of
Accounts as the preferred method of payment for purchases of products and
services from Authorized Dealer.

(c)       Bank and Retailer acknowledge that each Dealer may elect, in its
discretion, to execute or refrain from executing a Bank Dealer Agreement.
Neither Bank nor Retailer shall advise any Dealer to the contrary. Execution of
a Bank Dealer Agreement is a prerequisite to a Dealer’s participation in the
Program. As Dealers agree to participate in the Program and to execute Bank
Dealer Agreements, Bank will provide Retailer with, and periodically update, a
listing of all such Authorized Dealers. All terms and conditions applicable to
Authorized Dealers’ participation in the Program shall be governed by the Bank
Dealer Agreements. Notwithstanding anything to the contrary in this Agreement,
Bank, in its discretion, shall have the right to reject any proposed Authorized
Dealer or to terminate any Authorized Dealer’s participation in the Program to
the extent provided for in the applicable Bank Dealer Agreement.

(d)       Bank shall provide Authorized Dealers with notice of (i) any
adjustments to any percentage used in calculating fees payable by Authorized
Dealers to Bank with respect to any purchase financed on an Account; (ii) any
decision to discontinue a credit-based promotion; (iii) any agreement by Bank
and Retailer to offer a credit-based promotion not included on Schedule 3.5, as
well as such other terms and conditions as Bank and Retailer agree shall apply
to such credit-based promotion; and (iv) any amendment to the Operating
Procedures. Unless otherwise agreed to by Bank and Retailer, all percentages
used in calculating fees applicable to each submission of charge transaction
data by Authorized Dealers pursuant to the terms and conditions of the Bank
Dealer Agreements shall be the same as are applicable to Retailer under this
Agreement.

 

17

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


(e)       Bank will bear all credit losses on Accounts other than as provided in
Section 6.1(b) hereof and as permitted by Bank’s chargeback rights under the
Bank Dealer Agreements.

(f)        Retailer shall notify Bank within three (3) business days of all
instances where (i) Retailer ceases accepting orders for goods and/or services
from any Authorized Dealer, or (ii) the relationship between Retailer and an
Authorized Dealer is terminated, in which event Bank shall promptly give written
notice of termination consistent with the terms of the Bank Dealer Agreement
with such Authorized Dealer and will thereafter discontinue such Authorized
Dealer’s participation in the Program.

(g)       Retailer shall provide such assistance as is reasonably requested by
Bank relating to, in connection with or arising out of any dealings with any
current or former Authorized Dealer, and cooperate with Bank in connection with
any such matters. In determining assistance Retailer may be reasonably expected
to provide, Bank acknowledges that current and former Authorized Dealers are not
under Retailer’s corporate control and that Retailer may or may not have any
contractual right to insist that current and former Authorized Dealers take or
refrain from taking any particular action that Bank may request.

(h)       In the event that (i) a current or former Authorized Dealer which
(A) is bankrupt or no longer engaged in business as the same form of entity, (B)
has received a Special Order Deposit on an Account, and (C) did not deliver to
the Cardholder the Special Order Goods purchased in connection with such Special
Order Deposit, and (ii) Bank has been unable to successfully chargeback to such
Authorized Dealer the amount of such Special Order Deposit, then Retailer shall
make commercially reasonable and good faith efforts to provide such Special
Order Goods (and, if so provided, may submit a charge slip to Bank for the
amount of the purchase less the amount of such Special Order Deposit). If
Retailer does not make commercially reasonable and good faith efforts to deliver
such Special Order Goods to the Cardholder, Retailer will pay Bank the amount of
such Special Order Deposit immediately upon Bank’s demand if the Cardholder
refuses to pay such amount to Bank. Retailer shall cooperate with Bank in Bank’s
efforts with resolving Cardholder disputes with current and former Authorized
Dealers arising out of bona fide claims of dissatisfaction with the Special
Order Goods purchased from such current and former Authorized Dealers.

(i)        Bank shall not make or agree to make any changes to any Bank Dealer
Agreement that are more favorable than the terms of this Agreement.

ARTICLE 7 - CHARGEBACKS

7.1        Chargeback Rights. Bank will have the right to chargeback to Retailer
any Indebtedness related to Charge Transaction Data submitted by Retailer if,
with respect to the corresponding charge or credit or the related Charge
Transaction Data or the underlying transaction:

(a)       The Cardholder disputes a charge and Retailer cannot provide Bank with
the applicable charge slip that resolves the dispute within twenty (20) days
after Bank’s request;

 

18

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


(b)       The Cardholder or any person in whose name an Account was opened
disputes the existence of an Account and Retailer has not provided Bank with an
executed application that resolves the dispute;

(c)       The Cardholder disputes the amount of an Account and/or refuses to pay
alleging dissatisfaction with products or services received, a breach of any
warranty or representation by Retailer in connection with the transaction, or an
offset or counterclaim based on an act or omission of Retailer, provided that
any such dispute(s) constitutes a bona fide claim presented by a Cardholder in
good faith in the reasonable opinion of Bank;

(d)       Retailer failed to comply with any Operating Procedure(s) with respect
to any charge, credit, or Account, or Bank determines that any charge, credit or
Account was subject to any acts of fraud performed by or in collusion with
Retailer’s employees, contractors or agents;

(e)    Retailer fails to deliver Special Order Goods purchased at Retailer Store
Locations;

(f)        Retailer fails to deliver Special Order Goods purchased in connection
with Special Order Deposits at current or former Dealer Store Locations as
provided in Section 6.22(h);

(g)       Retailer fails to deliver or cause the delivery of any products
purchased in connection with a Drop-Ship Purchase;

(h)       The Cardholder disputes the amount or existence of, or otherwise
refuses to pay, all or any portion of the Indebtedness resulting from a
Card-Not-Present Purchase;

(i)        Bank determines that any warranty made by Retailer pursuant to
Section 11.2 was false or inaccurate in any respect when made; or

(j)        The Cardholder refuses to pay any amount which represents a
Restocking Fee.

If the full amount or any portion of any charge is charged back, Bank will
assign, without recourse, all rights to payment for the amount charged back to
Retailer upon the request of Retailer.

ARTICLE 8 - EXCLUSIVITY

8.1        Exclusivity. Retailer will not (and will cause its affiliates not to)
(a) directly or indirectly, accept for payment, promote, sponsor, solicit,
permit solicitation of, or make available to retail consumer customers of
Retailer or any of its affiliates or Dealers or otherwise provide, any consumer
credit, charge or online payment program, plan or vehicle in the Territory,
whether or not it bears, uses or refers to any trade names of Retailer, or that
in any way competes with the Program, other than (i) any program offered by Bank
or an affiliate of Bank, (ii) any generally accepted multi-purpose credit or
charge cards or by generally accepted multi-purpose debit or secured cards in
each case, such as American Express, MasterCard, Visa and Discover cards

 

19

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


(provided that none of the cards referred to in this clause (ii) may be
“co-branded,” “sponsored” or “co-sponsored” with Retailer or bear Retailer’s
name or marks), or (iii) a Second Source Program, or (b) promote any other
charge or credit payment vehicle in the Territory not otherwise prohibited
hereby (e.g. any cards referenced in clause (a)(ii) above) more favorably than
Accounts and Credit Cards as a method for the payment of Retailer’s goods and
services.

 

8.2

Right of First Refusal.

(a)       Retailer will not (and will cause its affiliates not to) directly or
indirectly accept for payment, promote, sponsor, solicit, permit solicitation
of, or make available to customers of Retailer or its Dealers any retail
consumer credit financing program or financial product or service in the
Territory or enter into any agreement to outsource to a third party any such
program or product or service in the Territory, without entering into good faith
discussions for at least sixty (60) days with Bank for Bank to provide such
program or product or service. If after such discussions, Bank and Retailer have
not reached agreement, Retailer will have the right, during the next twelve (12)
month period, to enter into negotiations with third parties regarding the
provision of such program or product or service. If Retailer does not enter into
a final, written agreement regarding the provision of such program or product or
service with a thirty party within such twelve (12) month period, Retailer shall
be obligated to enter into good faith discussions with Bank, in accordance with
this Section 8.2(a), prior to entering into any agreement regarding the
provision of such program or product or service.

(b)       In the event that after the Effective Date Retailer or any of its
affiliates, directly or indirectly, acquires (i) all or substantially all of the
assets of a New Retailer, (ii) more than 50% of the outstanding voting
securities of a New Retailer or (iii) the power to direct or cause the direction
of any New Retailer’s management or policies, whether through the ownership of
securities, control of its board of directors, contract or otherwise (each, an
“Acquired New Retailer”), then, unless Bank otherwise indicates in writing,
Retailer shall cause such Acquired New Retailer to not (and will cause its
affiliates not to) directly or indirectly accept for payment, promote, sponsor,
solicit, permit solicitation of, or make available any financing program or
financial product or service in the Territory to customers of such Acquired New
Retailer or enter into any agreement to outsource to a third party any such
product or service in the Territory to customers of such Acquired New Retailer,
without entering into good faith discussions for at least sixty (60) days with
Bank for Bank to provide such product or service, provided that such obligations
shall be subject to the terms and conditions of any agreement to which an
Acquired New Retailer is party as of the date it is acquired by Retailer. If
after such discussions, Bank and Retailer have not reached agreement, Retailer
will have the right, during the next twelve (12) month period, to enter into
negotiations with third parties regarding the provision of such product or
service. If Retailer does not enter into a final, written agreement regarding
the provision of such product or service with a thirty party within such twelve
(12) month period, Retailer shall be obligated to enter into good faith
discussions with Bank, in accordance with this Section 8.2(b), prior to entering
into any agreement regarding the provision of such product or service.

 

20

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


ARTICLE 9 - TERM/TERMINATION

9.1        Program Term. This Agreement shall continue until the fifth (5th)
anniversary of the Effective Date and shall automatically renew for additional
one (1) year terms (each such period, a “Term”), unless either party shall give
written notice to the other party at least six (6) months prior to the end of
the scheduled expiration of such Term of its intention to terminate the Program;
provided, that if Bank has not provided Retailer with notice of this automatic
renewal provision at least seven (7) months prior to the end of the scheduled
expiration of such Term, then Retailer shall have thirty (30) days after the
date of such notice to provide Bank notice of its intention to terminate the
Program. If no notice of this automatic renewal provision is provided by Bank to
Retailer prior to the date that is thirty (30) days prior to the end of the
Term, then this Agreement shall expire at the end of the Term unless the parties
shall otherwise mutually agree.

9.2        Termination of Agreement. Notwithstanding anything in Section 9.1 to
the contrary, this Agreement may be terminated prior to the end of any Term as
provided below:

(a)       If a party breaches any covenant or agreement contained in this
Agreement (i) which does not involve the payment of money to the other party
hereto and such breach continues for a period of thirty (30) days after the
non-breaching party has given written notice of the breach, or (ii) which
involves the payment of money to the other party hereto and such breach
continues for a period of fifteen (15) days after the non-breaching party has
given written notice of the breach, then, in either case, the non-breaching
party shall have the right to terminate this Agreement. The foregoing
clause (ii) notwithstanding, the failure of a party to make a payment due
hereunder shall not give rise to a termination right in the other party if the
amount which such party has failed to pay is less than $25,000 and such party,
acting in good faith, has delivered a written notice to the other party
contesting its obligation to make such payment. In any case, to be effective, a
termination notice must be delivered within sixty (60) days after the expiration
of the applicable notice periods. This Agreement will terminate one hundred and
twenty (120) days after delivery of such notice of termination.

(b)       If any representation or warranty made by a party proves not to have
been true and correct in all material respects as of the date when made, then
the other party shall have the right to terminate this Agreement. In order to be
effective, the notice of termination must be delivered within sixty (60) days
after the date such other party first becomes aware that such representation or
warranty is not true and correct. This Agreement will terminate one hundred and
twenty (120) days after delivery of such notice of termination.

(c)       If a party (i) is no longer Solvent; (ii) generally does not pay its
debts as such debts become due, or admits in writing its inability to pay its
debts generally; (iii) makes a general assignment for the benefit of its
creditors, (iv) has any proceeding instituted by or against it seeking to
adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property; or (v) takes any corporate
action to authorize any of the actions set forth above in (i) through (iv)
above, then the other party shall have the right to terminate this Agreement. In
order to be effective, the notice of

 

21

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


termination must be delivered within one hundred and eighty (180) days after
such other party becomes aware of the occurrence of such event; provided, that
in the case of an occurrence under clause (iv), this Agreement shall terminate
automatically unless the parties shall mutually agree in writing to continue the
Program. In any case in which notice is required for termination, this Agreement
will terminate upon delivery of such notice.

(d)       If, with respect to Retailer, any of the following events occur, then
Bank shall have the right to terminate this Agreement: (i) any person or group
of persons acquires, after the date of this Agreement, beneficial ownership of
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of Retailer entitled to vote generally in the election of
directors; (ii) the stockholders of Retailer approve a reorganization, merger or
consolidation (each a “Reorganization”), in each case through which the persons
who were the respective beneficial owners of the voting securities of Retailer
immediately prior to such Reorganization do not beneficially own, following such
Reorganization, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation, as a result of such
Reorganization; or (iii) all or substantially all of the assets or property of
Retailer are sold or otherwise disposed of in one transaction or a series of
related transactions; provided, that Bank shall not have the right to terminate
this Agreement if all or substantially all of the assets or property of Retailer
are sold or otherwise disposed of in one transaction or a series of related
transactions to an Affiliate of Retailer (i) that has a credit strength that in
Bank’s reasonable judgment is as good or better than Retailer and (ii) that has
entered into an agreement reasonably acceptable to Bank pursuant to which such
Affiliate of Retailer has assumed the obligations of Retailer under this
Agreement. In order to be effective, the notice of termination must be delivered
within one hundred and eighty (180) days after Bank becomes aware of the
occurrence of such event. This Agreement will terminate one hundred and twenty
(120) days after delivery of such notice of termination.

(e)       If Retailer is in default under any loan agreement, indenture or other
instrument relating to any indebtedness for borrowed money in an amount greater
than *** and any person has accelerated such indebtedness, then Bank shall have
the right to terminate this Agreement. In order to be effective, the notice of
termination must be delivered within sixty (60) days after Bank becomes aware of
the occurrence of such event. This Agreement will terminate sixty (60) days
after delivery of such notice, unless the accelerated indebtedness is paid in
full prior to the end of such sixty (60) day period.

(f)        If a material adverse change has occurred in the operations,
financial condition, business or prospects of Retailer, which Bank has
determined, in good faith, has had, or is reasonably likely to have, a material
adverse effect on the ongoing operation or continued viability of the Program,
then Bank shall have the right to terminate this Agreement. In order to be
effective, the notice of termination must be delivered within sixty (60) days
after the terminating party makes such determination. This Agreement will
terminate sixty (60) days after delivery of such notice of termination.

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

22

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

(g)       Bank shall have the right to terminate the Agreement upon written
notice if (i) usury rates for the State of Utah (or any other State in which the
Bank may choose to locate) change, laws regulating Bank’s rate or fee structure
change, or federal or state laws, regulations or other authority preempt the
exportation of Bank’s rate or fee structure; (ii) Bank determines, in good
faith, that any of the foregoing has had, or is reasonably likely to have, a
material adverse effect on Bank’s ability to provide the Program or perform the
transactions contemplated hereby or on Program economics; (iii) Bank has sought
to engage Retailer in a good-faith renegotiation of the terms of this Agreement;
(iv) the parties hereto have not agreed to modifications to the terms of this
Agreement that Bank reasonably believes necessary to prevent a material adverse
effect on the economics of the Program or on Bank (or on its ability to perform
the transactions contemplated by this Agreement) resulting from the change in
usury rates or other laws regulating Bank’s rate or fee structure or the
exportation thereof; and (v) either Bank is required to initiate changes to the
Program to comply with Applicable Law or more than one hundred and twenty (120)
days have passed since Bank first sought to engage Retailer in a good faith
renegotiation of the terms of this Agreement.

(h)       If any judicial or administrative agency or body determines that the
Program does not qualify (or if Bank reasonably determines that there is a
material risk that the Program will not qualify) as an “open-end” credit
facility under Regulation Z, 12 C.F.R. 226.2(a)(20), then Bank shall have the
right to terminate this Agreement. In order to be effective, the notice of
termination must be delivered within sixty (60) days after such determination.
This Agreement will terminate upon delivery of such notice of termination.

(i)        If a final judgment or judgments for the payment of money in an
amount in excess of the Applicable Judgment Threshold is rendered against
Retailer and the same is not either (i) covered by insurance where the insurer
has affirmatively and expressly accepted liability therefore or (ii) vacated,
stayed, bonded, paid, or discharged prior to expiration of the applicable appeal
period, then Bank shall have the right to terminate this Agreement. In order to
be effective, the notice of termination must be delivered within sixty (60) days
after Bank becomes aware of the occurrence of such event. This Agreement will
terminate sixty (60) days after delivery of such notice of termination. ***

(j)        If Bank declines to increase the Credit Review Point then in effect
pursuant to Section 6.6(b), then Retailer may terminate this Agreement. In order
to be effective, the notice of termination must be delivered within sixty (60)
days after Bank notifies Retailer pursuant to Section 6.6(b). This Agreement
will terminate one hundred and twenty (120) days after Retailer’s delivery of
such notice of termination; provided, that as of the first date on which the
aggregate Indebtedness for all Accounts exceeds the Credit Review Point then in
effect, the Agreement shall automatically terminate unless the parties shall
mutually agree in writing to continue the Program.

(k)    Bank shall have the right to terminate the Agreement if Retailer shall
fail to deliver or amend an Eligible Letter of Credit as required pursuant to
Section 4.4. In order to be effective, the notice of termination must be
delivered within sixty (60) days after Bank

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

23

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

becomes aware of the occurrence of such event. This Agreement will terminate ten
(10) days after delivery of such notice of termination.

(l)        Bank shall have the right to terminate the Agreement upon written
notice to Retailer if (a) Ethan Allen Interiors Inc. shall breach its agreement
to deliver a guarantee in substantially the form of Exhibit A hereto (the
“Guaranty”) as required pursuant the signature page hereof, (b) at any time
after being delivered to Bank the Guaranty shall cease to be in full force and
effect, or (c) Ethan Allen Interiors Inc. shall have delivered to Bank notice of
its intent to limit its obligations under the Guaranty pursuant to the terms
thereof.

(m)      Retailer shall have the right to terminate the Agreement upon written
notice to Bank if Bank shall have breached any service level performance
commitment contained in Schedule 9.2(m). In order to be effective, the notice of
termination must be delivered within sixty (60) days after Retailer becomes
aware of the occurrence of such event. This Agreement will terminate ninety (90)
days after delivery of such notice of termination. 

(n)       Either Bank or Retailer shall have the right to terminate the
Agreement upon written notice to the other party hereto, if the performance by
the other party of its obligations under this Agreement is prevented or
materially impeded, without ability to cure, for a period of not less than 60
consecutive days by a Force Majeure Event.

 

(o)

***

ARTICLE 10 - POST TERM PROVISIONS

 

10.1

Purchase of Accounts by Retailer upon Termination.

(a)       Retailer will have the option, exercisable as provided below, to
purchase, or to arrange for the purchase of, not less than all of the Accounts
and related Indebtedness (other than Accounts that have been written-off by
Bank) upon the termination or expiration of this Agreement for a purchase price
payable in immediately available funds in an amount equal to ***

(b)       Retailer’s option to purchase, or arrange for the purchase of, the
Accounts and Indebtedness under Section 10.1(a) may be exercised as follows:

(i)        If the Agreement is expiring based on either party’s decision not to
renew it under Section 9.1, Retailer may exercise its purchase option by giving
notice of such election at least ninety (90) days prior to the expiration of the
Agreement. Retailer must thereafter complete such purchase on the first business
day after the expiration of this Agreement.

(ii)       If the Agreement terminates pursuant to Section 9.2 following the
delivery of a termination notice by Retailer, Retailer must exercise its option
by giving notice of

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

24

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


such election with such termination notice. Retailer must thereafter complete
such purchase within one hundred twenty (120) days after the effective date of
such termination.

(iii)      If the Agreement terminates pursuant to Section 9.2 following the
delivery of a termination notice by Bank, Retailer may exercise its option by
giving notice of such election within thirty (30) days following delivery of
such notice of termination. Retailer must thereafter complete such purchase
within ninety (90) days after the effective date of such termination.

(c)       If Retailer exercises its right to purchase, or arrange for the
purchase of, the Accounts and Indebtedness under Section 10.1(b):

(i)        Retailer and Bank agree to work in good faith to prepare the
necessary purchase documents on terms and conditions that are reasonable and
customary for the industry.

(ii)       Retailer will bear all expenses of conversion of the Accounts and
Indebtedness to Retailer or its designee.

10.2      Bank’s Rights Upon Termination. If Retailer does not exercise its
option to purchase, or arrange for the purchase of, the Accounts and related
Indebtedness upon the expiration or earlier termination of the Agreement
pursuant to Section 10.1, *** Bank will have the right, in addition to and
without waiving any other rights it may have under the terms of this Agreement
or Applicable Law, to (i) liquidate any or all of the Accounts; (ii) convert the
Accounts to another credit or charge program maintained by Bank or any of its
affiliates, or (iii) sell the Accounts, whether by securitization or otherwise
to any third party. Following the termination or expiration of the Term, at
Bank’s election Bank may continue to provide purchase authorizations and extend
financing under the Program on Accounts existing as of the effective date of
such termination or expiration (it being understood that no new Accounts shall
be opened after such effective date) for up to one hundred twenty (120) days in
order to effect the conversion solicitation contemplated above and Retailer
shall accept the Credit Cards for such period for purposes of such add-on
purchases; provided that such one hundred twenty (120) day period shall be
extended an additional day for each day after such expiration or termination
during which Retailer retains the right to purchase the Accounts under Section
10.1 (up to the number of days preceding the expiration of the applicable notice
period under Section 10.1(b)(ii) or (iii), as the case may be); and, provided
further, for the avoidance of doubt, that Retailer shall not be bound by the
exclusivity obligations set forth in Section 8.1 during such one hundred twenty
(120) day period. Following the termination or expiration of the Term, Retailer
will cooperate with Bank and take any action reasonably requested by Bank, and
Bank may use the Retailer Marks that are listed on Schedule 6.13 hereto, as such
Retailer Marks may be revised, updated, substituted or replaced by Retailer from
time to time, to communicate with Cardholders and authorized users in connection
with (i) the billing and collection of such Accounts but only to the extent
consistent with Bank’s practices prior to the termination or expiration of the
Term

 

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

25

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


and (ii) the liquidation, substitution, conversion or sale of such Accounts but
only to the extent necessary to identify the Program as the subject of such
substitution, conversion or sale.

 

10.3

Survival Provisions.

(a)       Except as is expressly provided to the contrary in this Agreement, all
of the terms, conditions and covenants of this Agreement (including the
applicable provisions of Section 2.2 that relate to Retailer’s retail practices,
Cardholder transactions, billing, customer servicing, settlement, chargeback and
dispute handling) will continue in effect following the expiration or
termination of the Term until the Final Liquidation Date.

(b)       In addition, all warranties, representations and indemnities contained
in this Agreement, and the parties’ obligations under Sections 6.1 (Ownership of
Accounts), 6.2 (Ownership and Use of Cardholder Information), 6.12 (Sales Taxes
and Related Record Retention), 6.14 (Intellectual Property), and Articles 10 and
13 (other than Section 13.16), will survive the termination of this Agreement
and the Final Liquidation Date.

ARTICLE 11 - REPRESENTATIONS AND WARRANTIES

11.1      Representations and Warranties. Each party makes the following
representations and warranties to the other party as of the date of this
Agreement and on and as of each date on which Charge Transaction Data is
transmitted to Bank:

(a)       The complete legal name, correct organizational type and jurisdiction
of incorporation or organization for such party are accurately set forth in the
preamble paragraph hereto. Such party is duly organized, validly existing, and
in good standing under the laws of its jurisdiction of incorporation or
organization, as the case may be.

(b)       Such party has the requisite organizational power and authority to
conduct its business as presently conducted and hereafter contemplated to be
conducted and to execute, deliver and perform this Agreement.

(c)       This Agreement has been duly executed and delivered by such party, and
constitutes the legal, valid, and binding obligation of such party, enforceable
against such party in accordance with its terms.

(d)       The execution and delivery of this Agreement by such party and the
consummation of the transactions contemplated hereby do not and will not
(i) conflict with the organizational documents of such party, (ii) conflict
with, or result in a breach of any provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under any material agreement of such party; or (iii) constitute a violation of
any material order, judgment or decree to which such party is bound. No consent,
approval, permit, waiver, authorization, notice or filing is required to be made
or obtained in connection with the execution, delivery and performance by such
party of this Agreement.

(e)       All information furnished by such party to the other for purposes of
or in connection with this Agreement is true and correct in all material
respects and no such information omits to state a material fact necessary to
make the information so furnished not

 

26

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


misleading. Except as disclosed to the other party, there is no fact known to
such party (including, without limitation, threatened or pending litigation)
that could materially and adversely affect the financial condition, business,
property, or prospects of such party.

11.2      Presentment Warranties. With respect to each submission of Charge
Transaction Data to Bank, Retailer represents and warrants as follows with
respect to such Charge Transaction Data and each underlying transaction:

(a)       All purchases included in the Charge Transaction Data constitute bona
fide, arms-length sales by Retailer of the goods or services described therein
in the ordinary course of Retailer’s business; except in the case of Absentee
Purchases, Drop-Ship Purchases or Special Order Deposits,Retailer has delivered
all the products and fully performed all the services covered by the Charge
Transaction Data; in the case of Absentee Purchases not involving a Special
Order Deposit or Drop-Ship Purchase,Retailer has shipped all of the products and
fully performed all the services covered by the Charge Transaction Data;

(b)       The charges included in the Charge Transaction Data did not involve a
cash advance or goods or services not listed in the applicable invoice or
receipt; only goods and services sold by Retailer are included in the Charge
Transaction Data; the charges represent the entire purchase price of the goods
and services identified in the Charge Transaction Data other than a Special
Order Deposit or bona fide down payment, deposit, or similar payment paid by
cash or check, or financed by any means other than the Account;

(c)       To the best of Retailer’s knowledge, the goods and services covered by
the Charge Transaction Data were sold by Retailer to Cardholders or authorized
users for personal, family or household purposes;

(d)       To the best of Retailer’s knowledge, no other credit provider has
financed a portion of any sales transaction included in the Charge Transaction
Data other than a bona fide down payment, deposit, or similar payment paid by
cash, check or bankcard (e.g. Visa, MasterCard, American Express);

(e)       Except with respect to an Absentee Purchase or a charge slip
containing only a Restocking Fee, Retailer obtained a signed invoice or receipt
for each charge included in the Charge Transaction Data;

(f)        Except to the extent prevented by a Force Majeure Event, all
purchases included in the Charge Transaction Data occurred no earlier than three
(3) days prior to the submission of such Charge Transaction Data; and all
transactions included in the Charge Transaction Data were conducted in
accordance with the Operating Procedures, this Agreement and all Applicable
Laws; and

(g)       Each invoice or receipt included in the Charge Transaction Data (or,
in the case of Absentee Purchases, the purchase information in the Charge
Transaction Data) is not invalid, illegible, inaccurate or incomplete and has
not been materially altered since being signed or submitted by the Cardholder;
except as otherwise required to comply with Applicable Laws, the Account number
and name of the Cardholder has been accurately printed on each charge slip and
has been included in each transmission of Charge Transaction Data; Retailer

 

27

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


has obtained a valid authorization from Bank for each purchase (unless otherwise
waived by Bank).

ARTICLE 12 - INDEMNIFICATION

12.1      Indemnification by Retailer. Retailer agrees to indemnify and hold
harmless Bank, its affiliates, and their respective employees, officers,
directors and agents, from and against any and all Damages to the extent such
Damages arise out of, are connected with, or result from:

(a)       Any breach by Retailer of any of the terms, covenants,
representations, warranties or other provisions contained in this Agreement;

(b)       Any products or services sold by Retailer or any products or services
sold by Authorized Dealers (but only to the extent manufactured, produced or
distributed by Retailer), in either case, including, without limitation, any
failure to provide the product or service as promised, any product defects, or
product liability or warranty claims relating thereto, except to the extent such
Damages result from a modification to such products or services by Authorized
Dealers or other third parties;

(c)       Any act or omission, where there was a duty to act, by Retailer or its
employees, officers, directors or agents including without limitation, the
failure of Retailer to comply with any law, rule or regulation applicable to
Retailer;

(d)       Any advertisements, solicitations or other promotions of the Program
or of goods or services eligible for purchase under the Program conducted by or
on behalf of Retailer (excluding those conducted by Bank);

(e)       Any claims, suits, proceedings or actions brought by, or threatened
by, any Dealer, based on or in connection with this Agreement or the Program,
except to the extent arising out of a breach by Bank of this Agreement or a Bank
Dealer Agreement;

(f)        The acquisition by Retailer from Bank, in connection with a charge or
credit to an Account, of a Cardholder’s Account number by telephone or by some
other means (other than from the applicable Credit Card), except to the extent
such Damages result from Bank providing Retailer with an Account number that is
not the Cardholder’s Account number requested by Retailer;

(g)       Bank’s use of the Retailer Marks in accordance with the terms of this
Agreement; or

(h)       Any activities, acts or omissions of any third party to whom
Cardholder Information is transferred or made available by or on behalf of
Retailer, including without limitation, information transferred or made
available to a third party by Bank on Retailer’s behalf.

The foregoing indemnity obligation of Retailer shall not apply to any Damages of
Bank to the extent caused by the gross negligence, willful misconduct or illegal
acts of Bank.

 

28

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


12.2      Indemnification by Bank. Bank agrees to indemnify and hold harmless
Retailer, its affiliates, and their respective employees, officers, directors
and agents, from and against any and all Damages to the extent such Damages
arise out of, are connected with or result from:

(a)       Any breach by Bank of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;

(b)       Any act or omission, where there was a duty to act, by Bank or its
employees, officers, directors, or agents, including without limitation, the
failure of Bank to comply with any law, rule or regulation applicable to Bank;

(c)       Any failure of the form of credit applications or Cardholder Agreement
as prepared by Bank to comply with the Consumer Credit Protection Act, the Truth
in Lending Act, the Fair Debt Collection Practices Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act and
the regulations implementing each of them;

(d)       Any advertisements, solicitations or other promotions by or on behalf
of Bank (other than those conducted by Retailer) of the Program; or

(e)       Any activities, acts or omissions of any third party to whom
Cardholder Information is transferred or made available by or on behalf of Bank
(excluding Cardholder Information transferred by Bank to Retailer or any third
party at Retailer’s request).

The foregoing indemnity obligation of Bank shall not apply to any Damages of
Retailer to the extent caused by the gross negligence, willful misconduct or
illegal acts of Retailer.

 

12.3

Indemnification Procedures.

(a)       A party entitled to indemnification will give prompt written notice to
the indemnifying party of any claim, assertion, event, condition or proceeding
by any third party concerning any liability or damage as to which it may request
indemnification under this Article 12. The failure to give such notice will not
relieve the indemnifying party from liability hereunder unless and solely to the
extent the indemnifying party did not know of such third party claim and such
failure results in the forfeiture by the other party of substantial rights and
defenses.

(b)       An indemnifying party will have the right, upon written notice to the
indemnified party, to conduct at its expense the defense against such third
party claim in its own name, or, if necessary, in the name of the indemnified
party. When the indemnifying party assumes the defense, the indemnified party
will have the right to approve the defense counsel and the indemnified party
will have no liability for any compromise or settlement of any third party claim
that is effected without its prior written consent (such consent not to be
unreasonably withheld), unless the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party and such compromise or settlement
includes a release of each indemnified party from any liabilities arising out of
the third party claim. If the indemnifying party delivers a notice electing to
conduct the defense of the third party claim, the indemnified party will, at the
indemnifying party’s expense, cooperate with and make available to the
indemnifying party such assistance, personnel, witnesses and materials as the
indemnifying

 

29

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


party may reasonably request. If the indemnifying party does not deliver a
notice electing to conduct the defense of the third party claim, the indemnified
party will have the sole right to conduct such defense and the indemnified party
may pay, compromise or defend such third party claim or proceeding at the
indemnifying party’s expense. Regardless of which party defends the third party
claim, the other party will have the right at its sole expense to participate in
the defense assisted by counsel of its own choosing.

ARTICLE 13 - MISCELLANEOUS

 

13.1

Confidentiality.

(a)       All material and information supplied by one party to another party
under this Agreement, including, but not limited to, information concerning a
party’s marketing plans, objectives or financial results (“Confidential
Information”), is confidential and proprietary. All such information will be
used by each party solely in the performance of its obligations and exercise of
its rights pursuant to this Agreement. Each party will receive Confidential
Information from the other party in confidence and will not disclose such
Confidential Information to any third party, except (i) as contemplated under
this Agreement; (ii) as may be agreed upon in writing by the party providing
such Confidential Information; (iii) to an affiliate of such party; (iv) to the
extent necessary, in exercising or enforcing its rights; or (v) as required by
law. Each party will use its reasonable best efforts to ensure that its
respective officers, employees, and agents take such action as will be necessary
or advisable to preserve and protect the confidentiality of Confidential
Information. Upon written request after the Final Liquidation Date, each party
will destroy or return to the party providing such Confidential Information all
such Confidential Information in its possession or control. Confidential
Information will not include information in the public domain and information
lawfully obtained from a third party.

 

(b)       Section 13.1(a) to the contrary notwithstanding, if Retailer or its
affiliate is obligated to file periodic reports with the Securities and Exchange
Commission, then Retailer shall have the right to file a copy of this Agreement
with the applicable commission or governmental agency to the extent necessary,
in Retailer’s reasonable opinion, to comply with any applicable disclosure laws
or regulations (including any reporting requirement of the Securities Exchange
Commission), or any listing requirement of any stock exchange, including NASDAQ,
applicable to Retailer; provided, that Retailer shall (i) notify Bank in writing
not less than thirty (30) days prior to any such filing of this Agreement, (ii)
redact such terms of this Agreement as Bank may reasonably request prior to any
such filing, and (iii) file a confidential treatment request reasonably
acceptable to Bank with respect to such redacted document as part of any such
filing.

13.2      Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and permitted
assigns.

13.3      Assignment. Neither Bank nor Retailer may assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other party, which consent will not be unreasonably withheld, provided
that Bank may, without such consent (i) assign all or part of its rights and
delegate some or all of its obligations under this Agreement to an affiliate;
(ii) engage third parties to perform some or all of Bank’s obligations under
this

 

30

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


Agreement, including, without limitation the servicing and administration of
Accounts; and (iii) assign all or some of its rights hereunder to any person
acquiring any or all Accounts after the termination or expiration of this
Agreement. Notwithstanding any assignment, Bank will remain liable for all of
its obligations under this Agreement.

13.4      Governing Law. Except to the extent superceded by federal law
applicable to banks or savings associations, this Agreement and all rights and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance, shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
laws; provided, however, all issues under this Agreement relating to banking or
financial institutions, interest rate exportation, and/or consumer lending or
other consumer or Cardholder-related issues shall be governed by and construed
in accordance with the laws of the State of Utah. THE PARTIES HERETO WAIVE THEIR
RIGHT TO REQUEST A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING IN ANY COURT
OF LAW, TRIBUNAL, OR OTHER LEGAL PROCEEDING ARISING OUT OF OR INVOLVING THIS
AGREEMENT, OR ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH, OR RELATING TO ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.5

Privacy.

(a)       Retailer and Bank will only use, maintain and/or disclose Cardholder
Information in compliance with all applicable privacy and security laws and with
the policies set forth in this Section 13.5 and related disclosures made by Bank
(collectively, the “Bank Privacy Disclosures”), and each will ensure that
persons to whom it transfers Cardholder Information do the same. Retailer
acknowledges that it is subject to the reuse and redisclosure provisions of the
Gramm-Leach-Bliley Act (the “Gramm-Leach-Bliley Act” as defined in Title V,
Subtitle A of 15 U.S.C. 6801 et seq. (as it may be amended from time to time)
and the implementing privacy and security regulations issued pursuant to the
Gramm-Leach-Bliley Act (as the same may be amended from time to time)), and that
it will ensure that Cardholder Information received from Bank under the “private
label exception” found in the Gramm-Leach-Bliley Act is used only in connection
with the Program and for no other purpose.

(b)       Retailer and Bank will each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Information. These safeguards
will be designed to protect the security, confidentiality and integrity of the
Cardholder Information, ensure against any anticipated threats or hazards to its
security and integrity, and protect against unauthorized access to or use of
such information or associated records which could result in substantial harm or
inconvenience to any Cardholder or applicant.

(c)       Retailer and Bank will each ensure that any third party to whom it
transfers or discloses Cardholder Information signs a written contract with the
transferor in which such third party agrees to (i) restrict its use of
Cardholder Information to the use specified in the written contract; (ii) to
comply with all Applicable Laws (including, without limitation, privacy and
security laws and the reuse and redisclosure provisions of the

 

31

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

Gramm-Leach-Bliley Act) and the Bank Privacy Disclosures, and (iii) implement
and maintain appropriate safeguards as stated in paragraph (b) above.
Information transferred by Bank on Retailer’s behalf or at Retailer’s direction
will be considered information transferred by Retailer hereunder. Retailer
agrees to transfer or make available to third parties only such Cardholder
Information as is reasonably necessary to carry out the contemplated task.

(d)       Retailer and Bank shall notify the other party immediately following
discovery or notification of any actual or threatened breach of security of the
systems maintained by the Retailer and Bank, respectively. The party that
suffers the breach of security (the “Affected Party”) agrees to take action
immediately, at its own expense, to investigate the actual or threatened breach,
to identify and mitigate the effects of any such breach and to implement
reasonable and appropriate measures in response to such breach. The Affected
Party also will provide the other party with all available information regarding
such breach to assist that other party in implementing its information security
response program and, if applicable, in notifying affected Cardholders. For the
purposes of this subsection (d), the term “breach of security” or “breach” means
the unauthorized access to or acquisition of any record containing personally
identifiable information relating to a Cardholder, whether in paper, electronic,
or other form, in a manner that renders misuse of the information reasonably
possible or that otherwise compromises the security, confidentiality, or
integrity of the information.

(e)       Notwithstanding anything else contained in this Agreement, neither
Bank nor Retailer will, and neither of them will be obligated to, take any
action that either of them believes in good faith would violate, or is
reasonably likely to cause either of them to violate, any Applicable Law
(including, without limitation, privacy and security laws and the reuse and
redisclosure provisions of the Gramm-Leach-Bliley Act) or the Bank Privacy
Disclosures, or that would cause either of them to become a “consumer reporting
agency” for purposes of the federal Fair Credit Reporting Act, as it may be
amended from time to time.

(f)        Retailer and Bank, respectively, will use reasonable measures
designed to properly dispose of all records containing personally identifiable
information relating to Cardholders, whether in paper, electronic, or other
form, including adhering to policies and procedures that require the destruction
or erasure of electronic media containing such personally identifiable
information so that the information cannot practicably be read or reconstructed.

13.6      No Third Party Beneficiaries. Except as otherwise expressly set forth
in this Agreement, this Agreement does not confer upon any person, other than
the parties, any rights or remedies under this Agreement.

13.7      Amendments. This Agreement may not be amended except by written
instrument signed by Retailer and Bank.

13.8      No Partnership. Nothing contained in this Agreement will be construed
to constitute Retailer and Bank as partners, joint venturers, principal and
agent, or employer and employee.

 

32

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


13.9      Notices. All notices and communications given under this Agreement
must be in writing and must be sent (i) by hand, (ii) by facsimile or email
(with verbal confirmation of receipt), provided that if such notice pertains to
a default by a party hereunder or the termination of this Agreement a copy of
such notice shall also be provided by another method permitted under this
Section 13.9, (iii) by certified mail, return receipt requested, or (iv) by
nationally recognized overnight courier service addressed to the party to whom
such notice or other communication is to be given or made as such party’s
address as set forth below and will be deemed given one (1) business day after
being sent, as follows:

if to Retailer:

if to Bank:

Ethan Allen Global, Inc.
Ethan Allen Drive
Danbury, Connecticut 06813
Attn: Consumer Finance Manager
sfanning@ethanalleninc.com

GE Money Bank

4246 South Riverboat Road,

Suite 200

Salt Lake City, Utah 84123-2551

Attn: President

with a copy to:

Ethan Allen Global, Inc.
Ethan Allen Drive
Danbury, Connecticut 06813
Attn: General Counsel
pbanks@ethanalleninc.com

with a copy to:

GE Money Sales Finance

950 Forrer Boulevard

Kettering, Ohio 45420
Attn: Counsel

 

provided, however, that a party may notify the other party in writing (in
accordance with the notice provisions in this Section) from time to time of an
alternative address for notices under this Section and, in such case, notices
hereunder will be effective if sent to the last address so designated.

13.10    Incorporation of Appendix. The Appendix attached hereto is hereby
incorporated by reference.

13.11    Nonwaiver; Remedies Cumulative; Severability. All remedies are
cumulative and not exclusive, and no delay in exercising a right will be deemed
a waiver thereof. If any provision of this Agreement is held to be invalid, void
or unenforceable, all other provisions will remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.

13.12    Damages Waiver. Notwithstanding anything to the contrary in this
Agreement, Bank and Retailer shall not be liable to the other under or in
connection with this Agreement or the Program for any indirect or consequential
or other damages relating to prospective profits, income, anticipated sales or
investments, or goodwill, or for any punitive or exemplary damages; provided,
that the damages limitation set forth in this Section 13.13 shall not apply to
any Damages arising out of the failure of the parties under Section 13.1 or
13.5, or from Damages which result from an obligation of Bank or Retailer to pay
any third party damages claims to the extent such third party claims otherwise
fall under Bank’s or Retailer’s respective indemnity obligations hereunder.

 

33

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


13.13    Entire Agreement. This Agreement (together with the schedules, exhibits
and appendices attached to this Agreement) is the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
other prior understandings, writings and agreements whether written or oral,
without limitation, the Original Agreement and all amendments thereto. Without
limiting the generality of the foregoing, and with respect to those Accounts (as
such term is defined in the Original Agreement) established under the Original
Agreement, and with respect to all related indebtedness and account
documentation, Bank and Retailer each acknowledge and reaffirm that, such
Accounts, indebtedness and related account documentation, and each party’s
rights and obligations with respect thereto, shall be governed by the provisions
of this Agreement, including, without limitation, the termination provisions set
forth in Article 9, and the indemnification provisions of Article 12.

13.14    Further Assurances. Retailer and Bank agree to execute all such further
documents and instruments and to do all such further things as any other party
may reasonably request in order to give effect to and to consummate the
transactions contemplated by this Agreement.

13.15    Multiple Counterparts. This Agreement may be executed in any number of
multiple counterparts, all of which will constitute but one and the same
original.

13.16    New Subsidiaries. In the event that any direct or indirect subsidiary
of Retailer (other than an Acquired New Retailer) that is not a party to this
Agreement on the date hereof (whether such subsidiary is now existing or
hereafter created) shall be engaged in the ownership or operation of a retail
store or the sale of goods and/or services through retail stores, mail orders or
otherwise within the Territory, unless Bank otherwise indicates in writing,
Retailer shall cause such subsidiary to execute and deliver to Bank instruments
satisfactory to Bank pursuant to which such subsidiary shall agree to join the
Program and be bound by the terms and conditions of this Agreement.

13.17    Joint and Several Obligations. Each obligation of Retailer hereunder
shall be a joint and several obligation of each of Ethan Allen Global and Ethan
Allen Retail. For purposes of this Agreement. (i) any discretionary action or
election that is authorized or permitted to Retailer hereunder (e.g., purchase
of the Accounts or termination of this Agreement) may be made or taken only by
Ethan Allen Global and (ii) notice given or demand made upon any Retailer party
shall be deemed to be notice given to or demand made upon all Retailer parties.
Retailer covenants for the benefit of Bank to enter into such agreements and to
make such other arrangements as may be necessary to provide Ethan Allen Global
the power and authority to exercise all rights provided to Retailer hereunder
and to ensure that each Retailer party receives copies of all such notices or
demands from any other Retailer party hereunder. Whenever this Agreement
requires that payments be made to Retailer, Bank may make such payments directly
to any Retailer party, which Retailer party shall receive such payment in trust
for itself and the other Retailer parties entitled to all or any portion
thereof. Bank shall have no obligation to ensure and no liability for the
correct application of any payments made by it among the different Retailer
parties. Bank may exercise its chargeback rights under Article 7 against any
Retailer party, regardless of which of the Retailer parties originated the
corresponding Account or purchase transaction. The parties acknowledge that
Retailer has established one bank account for all Retailer Store Locations where
Bank submits payment for all Charge Transaction Data

 

34

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

and where chargebacks may be charged. Retailer reserves the right to change this
bank account, from time to time, upon thirty (30) days prior notice to Bank.

Signature Page Follows

 

35

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

IN WITNESS WHEREOF, Retailer and Bank have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

RETAILER:

 

ETHAN ALLEN GLOBAL, INC.

 

 

 

By:  

Name:

Title:

BANK:

 

GE MONEY BANK



 

By:  

Name:

Title:

 

ETHAN ALLEN RETAIL, INC.

 

 

 

By:  

Name:

Title:

 

 

Ethan Allen Interiors Inc. (“Parent”) represents and warrants to Bank that: (a)
Parent has no material assets other than its equity ownership of Ethan Allen
Global and any other subsidiaries of Parent that are consolidated on Parent’s
consolidated financial statements referred to in Section 6.7(a) of this
Agreement; (b) Parent’s ownership interest in Ethan Allen Global constitutes not
less than 100% of the equity ownership of Ethan Allen Global; and (c) Ethan
Allen Global’s ownership interest in Ethan Allen Retail constitutes not less
than 100% of the equity ownership of Ethan Allen Retail. Parent agrees that, if
at any time during the Term, any of the foregoing representations ceases to be
correct, then Parent shall, within 10 days thereafter, execute and deliver to
Bank a guarantee in substantially the form of Exhibit A hereto.

ETHAN ALLEN INTERIORS INC.

 

By      

Its        

 

EXHIBITS

Exhibit A – Parent Guarantee

Exhibit B – Officer’s Certificate Regarding Financial Statements

Exhibit C – Officer’s Certificate Regarding Ownership of Retailer

Exhibit D – Initial UCC Financing Statement

 

36

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


Appendix A

Definitions

 

A.         Certain Defined Terms. As used in this Agreement, the following terms
will have the following meanings:

“Absentee Purchase” means a purchase of any products or services from Retailer
charged to an Account where the Account information necessary to effect the
purchase is provided by the Cardholder or an authorized user on the telephone,
by mail or through a Retailer Website.

“Account” means the legal relationship established by and between a Cardholder
and Bank pursuant to a Cardholder Agreement, together with all Indebtedness
owing thereunder from time to time and any current or future guaranties,
security or other credit support therefor. For the avoidance of doubt, “Account”
shall include all Accounts established under the Original Agreement.

“Account Documentation” means any and all Account information, credit
applications, Cardholder Agreements, Charge Transaction Data, charge slips,
credit slips, payments, credit information and documents or forms of any type
and in any media relating to the Program, excluding materials used for
advertising or solicitations.

“Acquired New Retailer” has the meaning given to it in Section 8.2(b).

“Active Account” means, as of any given date, any Account (other than an Account
that has been written off in accordance with Bank’s write-off policies) that had
a debit or credit balance at any time after the beginning of the complete
billing cycle immediately preceding such date.

“Aggregate Outstanding Indebtedness” means, as of any date of determination, an
amount equal to the aggregate amount of Indebtedness on all Accounts (other than
Accounts that have been written off by Bank) as of such date.

“Agreement” means this Second Amended and Restated Private Label Consumer Credit
Card Program Agreement, including all schedules and appendices, as it may be
amended from time to time.

“Alternate Debt Rating”means the KMV EDF rating program or any other rating
program selected by Bank that is accepted in the credit card industry for rating
the financial strength of retailers.

“Applicable Laws” means all applicable laws and regulations of any jurisdiction,
including banking laws, consumer credit laws, securities laws, tax laws, tariff
and trade laws, ordinances, judgments, decrees, injunctions, writs, orders,
regulatory guidance, examinations, or orders.

“Authorized Dealer” means a Dealer: (i) that is an authorized dealer of Ethan
Allen Global, (ii) that has been accepted by Bank to participate in the Program,
and (iii) that has executed a Bank Dealer Agreement, except that a Dealer shall
cease to be an Authorized Dealer if its Bank Dealer Agreement expires or is
terminated or such Dealer’s authority to participate in the Program is otherwise
terminated in accordance with the terms of this Agreement.

“Average Net Receivables” means, for any period, the sum of Aggregate
Outstanding Indebtedness for each day during such period, divided by the number
of days in such period.

“Bank” has the meaning given to it in the recitals.

 

37

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


“Bank Dealer Agreement” means an agreement entered into by and between a Dealer
and Bank, as the same may be modified initially and from time to time by
agreement between such Dealer and Bank, which sets forth the terms and
conditions upon which an Authorized Dealer may participate in the Program.

“Base Rate” means the percentage set by Bank used in calculating the Program Fee
payable in connection with each submission by Retailer to Bank of Charge
Transaction Data pertaining to purchases not made pursuant to a credit-based
promotion.

“Card-Not-Present Purchases” means a purchase of Retailer’s products and/or
services financed on an Account (i) where the person transacting such purchase
is in a Retailer Store Location and does not present a Credit Card relating to
such Account, but states that he or she is a Cardholder or an authorized user,
and Retailer does not do all of the following: (a) check such person’s
identification, (b) confirm such person’s identity and status as a Cardholder or
an authorized user prior to such purchase in accordance with the Operating
Procedures, and (c) obtain such person’s signature on the invoice; or (ii) where
such purchase constitutes an Absentee Purchase.

“Cardholder” means any natural person who has entered into a Cardholder
Agreement with Bank or which is or may become obligated under or with respect to
an Account.

“Cardholder Agreement” means the open-end revolving credit agreement, in either
tangible or electronic form, between Bank and each Cardholder pursuant to which
such Cardholder and its authorized user(s), if any, may make purchases from
Retailer and/or Authorized Dealers on credit provided by Bank under the Program.

“Cardholder Information” has the meaning given to it in Section 6.2.

“Charge Transaction Data” means Account and related Cardholder and/or authorized
user identification and transaction information transmitted by Retailer to Bank
with regard to a charge or a credit to an Account.

“Closure” means, with respect to any Store Location, the cessation of sales of
goods and services from such Store Location for at least sixty (60) consecutive
days for any reason, including without limitation, the occurrence of a Force
Majeure Event, unless prior to the expiry of such 60-day period, Retailer or an
Authorized Dealer opens a new Store Location within the same city or
municipality offering substantially the same goods and services for sale.

“Collateral Account” has the meaning given to it in Section 4.4.

“Confidential Information” has the meaning given to it in Section 13.1.

“Credit Card” means the plastic card issued by Bank under the Program
exclusively for use with the Program which evidences the right of a Cardholder
and, if the Cardholder has so designated, any authorized user(s) to make
purchases of goods and services from Retailer under the Program.

“Credit Review Point” ***

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

38

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

“Damages” means any and all losses, liabilities, costs, and expenses (including,
without limitation, reasonable attorneys’ fees and expenses, reasonable
out-of-pocket costs, interest and penalties), settlements, equitable relief,
judgments, damages, claims (including, without limitation, counter and
cross-claims, and allegations whether or not proven) demands, offsets, defenses,
actions, or proceedings by whomsoever asserted.

“Dealer” means an independent dealer of Ethan Allen Global which sells products
or services manufactured, distributed or delivered by Retailer.

“Dealer Store Location” means those retail stores owned or operated by an
Authorized Dealer within the Territory.

“Debt Cancellation Program” means any program which may be offered through Bank
pursuant to Section 4.3 under which Bank, any affiliate of Bank, or any third
party makes available debt cancellation coverage to Cardholders.

“Delivery Obligations” means, as of any date, the sum of (i) all amounts owing
under Sections 6.22(h), 7.1(e) or 7.1(f) hereof plus (ii) all amounts owing
under Section 12.1 hereof to the extent, in the case of this clause (ii) only,
such amounts arise from Retailer’s failure to deliver in a timely fashion
Special Order Goods purchased at Retailer Stores or to deliver Special Order
Goods purchased at current or former Authorized Dealer Stores as provided in
Section 6.22(h).

“Drop-Ship Purchase” means a purchase of products using Retailer’s standard
drop-ship order form charged to an Account that satisfies the following
conditions:

(i)          the purchase is made from, and the Charge Transaction Data related
thereto is submitted by, Retailer, even in cases where the Cardholder or
authorized user is making the purchase through a Dealer Store Location;

(ii)         Retailer is responsible for ensuring that the purchased products
are properly delivered; and

(iii)        at the request of the Cardholder or authorized user, the purchased
products are to be delivered by a delivery service center other than the
delivery service center that services the Retailer Store Location or Dealer
Store Location where such purchase was made.

“Effective Date” means July 23, 2007.

“Eligible Letter of Credit”shall mean a standby irrevocable Letter of Credit in
form reasonably acceptable to Bank, satisfying the following conditions:

(i)         the Letter of Credit shall not expire earlier than the first
anniversary of the date of issuance or the date of any renewal thereof;

(ii)        the Letter of Credit shall be issued or confirmed by a bank
reasonably acceptable to Bank which is chartered under the laws of the United
States and maintains offices located in the continental United States;

 

(iii)

the Letter of Credit shall expressly permit multiple draws;

 

(iv)

the Letter of Credit shall be assignable and transferable;

 

39

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


(v)        payment under the Letter of Credit shall be made at the issuing or
confirming bank’s counters at one or more offices located in the continental
United States upon presentation of a draft with an accompanying certificate from
any officer of the Letter of Credit beneficiary to the effect either:

(A)        that Retailer has failed to renew the Letter of Credit or provide a
substitute Letter of Credit in accordance with Section 4.4 of this Agreement; or

(B)        that Bank has issued a notice of termination of this Agreement or a
circumstance exists that would entitle Bank to give notice of termination of
this Agreement; or

(C)        that Retailer has failed to pay when due any Delivery Obligations.

“Ethan Allen Global” has the meaning given to it in the recitals.

“Ethan Allen Retail” has the meaning given to it in the recitals.

“Final Liquidation Date” will mean the first day after the termination or
expiration of this Agreement on which Bank no longer owns any Active Accounts.

“Force Majeure Event” means any of the following: acts of God, fire, earthquake,
explosion, accident, terrorism, war, nuclear disaster, riot, material changes in
Applicable Laws, including, but not limited to, a change in state or federal
law, or other event beyond a party’s reasonable control, rendering it illegal,
impossible or untenable for such party to perform as contemplated in, or to
offer the Program on the terms contemplated under, this Agreement.

“Inactive” has the meaning given in Section 4.3(a).

“Incentive Bonus” ***

“Indebtedness” means any and all amounts owing from time to time with respect to
an Account whether or not billed, including, without limitation, any unpaid
balance, finance charges (inclusive of finance charges subject to possible
reversals due to unexpired credit-based promotions), late charges, and NSF fees.

“Innovation Fund” has the meaning given in Section 5.2(a).

“Insurance Program” means any program which may be offered through Bank pursuant
to Section 4.3 under which Bank, any affiliate of Bank, or any third party makes
available insurance coverage to Cardholders.

“Letter of Credit” means each letter of credit provided by Retailer to Bank in
support of Retailer’s obligations under this Agreement, as the same may be
amended from time to time.

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

40

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


“Letter of Credit Event” means the first day when the S&P Debt Rating has been
at or below BB for 270 consecutive days; or if the S&P Debt Rating is
unavailable, then the first day when the Alternate Debt Rating has been more
than three (3) rating levels below its level as of the date hereof (or the most
nearly equivalent rating level in the Alternate Debt Rating then employed by
Bank) for 270 consecutive days.

“Letter of Credit Period” means any time period between the occurrence of a
Letter of Credit Event and the first day thereafter when the S&P Debt Rating is
at or above BB+; or if the S&P Debt Rating is unavailable, the Alternate Debt
Rating is at or above three (3) rating levels below its level as of the date
hereof (or the most nearly equivalent rating level in the Alternate Debt Rating
then employed by Bank).

“Net Program Sales” means, for any given period, the aggregate amount of sales
to Cardholders resulting in charges to Accounts during such period less
aggregate credits to Accounts during such period, in each case as reflected in
the Charge Transaction Data.

“New Retailer” means any person engaged in the operation of retail stores or the
making of direct sales in the Territory, together with any other person directly
or indirectly controlled by such person and any franchisees or licensees of such
person using such person’s name, logo, trademarks and service marks or similar
proprietary designations.

“Operating Procedures” has the meaning given in Section 6.5.

“Original Agreement” has the meaning given to it in the recitals.

“POS Unit” means a point-of-sale terminal which may or may not include a related
printer.

“Prime Rate” shall mean, as of any date of determination, the highest bank prime
or reference loan rate as published in the Wall Street Journal in its “Money
Rates” section (or if The Wall Street Journal shall cease to be published or to
publish such rates, in such other publication as Bank may, from time to time,
specify) on such date, or if The Wall Street Journal is not published on such
date, on the last day before such date on which The Wall Street Journal is
published, whether or not such rate is actually ever charged or paid by any
entity.

“Program” has the meaning given to it in Section 1.1.

“Program Fee” means a fee payable in connection with each submission by Retailer
to Bank of Charge Transaction Data pertaining to a purchase financed on an
Account, calculated as set forth in Section 3.4.

“Program Fee Percentage” means the percentage set by Bank and used in
calculating the Program Fees, including the Base Rate and the Promotional Rates.
As of the Effective Date, the Program Fee Percentages are set forth on
Schedule 3.5. Pursuant to the provisions of Section 3.6, Bank may reset the
Program Fee Percentages by written notice to Retailer and such reset Program Fee
Percentage will be used in calculating the Program Fee in respect of all Charge
Transaction Data submitted in respect of any Accounts at any time thereafter
(until such Program Fee Percentage is again reset in accordance with the terms
hereof.).

“Program Year” means the twelve month period between anniversaries of the
Effective Date with the first such period beginning on the Effective Date.

 

41

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


“Promotional Rate” means the percentage set by Bank used in calculating the
Program Fee payable in connection with each submission by Retailer to Bank of
Charge Transaction Data pertaining to a purchase that is subject to an approved
credit-based promotion.

“Relationship Manager” has the meaning given to it in Section 6.18.

“Restocking Fee”means any cancellation or restocking fee charged in connection
with the cancellation of an order or return of a product.

“Retailer” means, jointly and severally, Ethan Allen Global and Ethan Allen
Retail, and their respective successors and permitted assigns. Unless the
context otherwise suggests, (a) all references to “Retailer” shall mean each of
the above-referenced parties and shall also mean all of such parties in the
aggregate, (b) all duties, liabilities and obligations of Retailer hereunder
shall be the joint and several obligations of each party listed above, and (c)
all representations and warranties made by Retailer hereunder shall be deemed to
have been made by each Retailer party individually, as well as by all such
parties collectively.

“Retailer Marks” means the names and any related marks, tradestyles, trademarks,
service marks, logos or similar proprietary designations as the same currently
exist and as they may be amended or adopted by Retailer from time to time
hereafter.

“Retailer Shopper Data” means all personally identifiable information regarding
a person making a purchase of goods or services from Retailer (other than
Cardholder Information provided by or through Bank) that is obtained by (or on
behalf of) Retailer or any of its affiliates independently from the Program.

“Retailer Store Location” means those retail stores owned or operated by
Retailer within the Territory.

“Retailer Website” means the internet website with the internet address
www.ethanallen.com/, and any other internet website maintained, operated or
controlled by Retailer that Bank agrees in writing may constitute the Retailer
Website.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“S&P Debt Rating” means, as of any date of determination, the rating as
determined by either S&P of Ethan Allen Global’s senior unsecured long-term debt
or, if such rating is not available, Ethan Allen Global’s corporate credit
rating.

“Second Source Program” means any consumer credit program that is available only
to persons who submitted properly completed credit applications to, and were
rejected by, Bank immediately preceding such person’s application to such other
credit program.

“Solvent” means, as to any person, (i) that the present fair salable value of
such person’s assets exceeds the total amount of its liabilities; (ii) that such
person is generally able to pay its debts as they come due; and (iii) that such
person does not have unreasonably small capital to carry on such person’s
business as theretofore operated and as thereafter contemplated. The phrase
“present fair salable value of such person’s assets” means that value that could
be obtained if such person’s assets were sold within a reasonable time in one or
more arm’s-length transactions in an existing and not theoretical market.

 

42

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


“Special Order Deposit” means a deposit (i) that is charged to an Account in
connection with the purchase of a Special Order Good and (ii) that (A) in the
case of custom soft goods (e.g., custom upholstered furniture) does not exceed
fifty percent (50%) of the total amount financed on such Account in respect of
such Special Order Good and (B) in the case of all other products does not
exceed thirty-three percent (33%) of the total amount financed on such Account
in respect of such Special Order Good.

“Special Order Good(s)” means those products offered for sale by Retailer or an
Authorized Dealer, but that cannot be delivered at the time of purchase by
Cardholder or an authorized user because such products (i) are not currently in
stock and/or which are on “backorder”, (ii) are not routinely kept in stock by
Retailer or such Authorized Dealer, or (iii) must be specially ordered by
Retailer or such Authorized Dealer from the manufacturer.

“Store Location” means any Retailer Store Location or Dealer Store Location, as
the case may be.

“Term” has the meaning given to it in Section 9.1.

“Territory” means the fifty states of the United States of America and the
District of Columbia.

“Unamortized Incentive Bonus” ***

“Value-Added Program” means any products or services that enhance the features
of the Program or an Account.

B.         Miscellaneous. As used in this Agreement, (i) all references to the
plural number shall include the singular number (and vice versa); (ii) all
references to the masculine gender shall include the feminine gender (and vice
versa) and (iii) all references to “herein,” “hereof,” “hereunder,”
“hereinbelow,” “hereinabove” or like words shall refer to this Agreement as a
whole and not to any particular section, subsection or clause contained in this
Agreement. References herein to any document including, without limitation, this
Agreement shall be deemed a reference to such document as it now exists, and as
from time to time hereafter the same may be amended. References herein to a
“person” or “persons” shall be deemed to be references to an individual,
corporation, limited liability company, partnership, trust, unincorporated
association, joint venture, joint-stock company, or any other form of entity.
Captions of the sections of this Agreement are for convenience of reference only
and are not intended as a summary of such sections and do not affect, limit,
modify or construe the contents thereof.

 

 

 

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

43

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


SCHEDULE 3.5

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

44

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


SCHEDULE 6.3

To

Credit Card Program Agreement

 

Initial Terms Offered to Cardholders

•

APR

 

–

Standard

23.99%

 

–

Default

26.99%

•

Finance Charge Calculation

 

–

Finance Charges on Finance Charge & Fees

 

–

Minimum Finance Charge of $1.50 per statement

•

Repayment Terms - 3%, or 3.5% in certain default circumstances, of outstanding
balance or $15.00, whichever is greater

Late Payment Fee shall be as follows:

New Balance

Late Payment Fee

Under $100

$15

$100-$999.99

$29

$1000 or above

$35

•

Other Fees - $30 on NSF checks


 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


SCHEDULE 9.2(m)

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE  
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

46

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


SCHEDULE 6.13

To

Credit Card Agreement

 

Retailer Marks

 

“Ethan Allen”

 

EA Logo



 

 

47

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


EXHIBIT A

To

Credit Card Program Agreement

 

Form of Parent Guarantee

 

PARENT GUARANTEE

 

For value received and to induce GE Money Bank (herein called the “Bank”) to
enter into that Second Amended and Restated Consumer Credit Card Program
Agreement dated as of July __, 2007, as such agreement may be amended, restated,
supplemented or replaced from time to time (the “Program Agreement”), with Ethan
Allen Global, Inc., a Delaware corporation (“Ethan Allen Global”), and Ethan
Allen Retail, Inc., a Delaware corporation (“Ethan Allen Retail, and together
with Ethan Allen Global, “Retailer”), each with its principal place of business
at Ethan Allen Drive, Danbury, Connecticut 06813-1966, the undersigned
(“Guarantor”) hereby absolutely and unconditionally guarantees payment to the
Bank when due (whether at scheduled maturity, by declaration or otherwise) of
any and all indebtedness, liabilities and obligations now or hereafter owing by
Retailer to Bank under or in connection with the Program Agreement, including
interest, penalties, and/or damages thereon (collectively herein called the
“Guaranteed Debt”). This Guaranty is a guaranty of payment and not merely of
collection.

Guarantor owns a majority of the common stock of Ethan Allen Global, which owns
the majority of the common stock of Ethan Allen Retail, and Guarantor will
derive substantial direct and indirect benefit from its execution and delivery
of this Guarantee. In addition, Guarantor is entering into this Guarantee
pursuant to its obligation to do so under the Program Agreement and with the
understanding that this Guarantee is a material condition to Bank’s continuation
of the credit program established by the Program Agreement.

Guarantor hereby waives presentment, demand and protest; notice of acceptance of
this Guaranty; notice of the creation of any Guaranteed Debt, of any default and
of protest, dishonor, or other action taken in reliance hereon; all demands and
notices of any kind in connection with this guaranty of the Guaranteed Debt; and
all diligence in collection or protection of or realization upon any of the
Guaranteed Debt.

Guarantor hereby consents to all terms and conditions of the Program Agreement
and further consents that Bank may without further consent or disclosure and
without affecting or releasing the obligations of Guarantor hereunder: (a)
alter, accelerate, extend, renew, or change the time, place, manner or terms of
payment of, or grant indulgences with respect to, any of the Guaranteed Debt;
(b) increase or decrease the rate of interest on any of the Guaranteed Debt; (c)
obtain the primary or secondary liability of any party or parties, in addition
to Guarantor, with respect to any of the Guaranteed Debt; (d) release or
compromise any liability of Guarantor hereunder or any other party or parties
primarily or secondarily liable on any of the Guaranteed Debt; (e) release,
foreclose on or otherwise enforce Bank’s liens on any collateral securing any of
the obligation of Retailer to Bank, whether or not covered hereby; (f) apply to
the Guaranteed Debt in such manner as Bank shall determine any sums received by
it from Retailer or from any other source to be applied to Retailer’s
obligations; or (g) resort to Guarantor for payment of any or all of the
Guaranteed Debt, whether or not Bank shall have resorted to any property
securing

 

48

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

any of the Guaranteed Debt or shall have proceeded against Retailer, any other
guarantor or any other party primarily or secondarily liable on any of the
Guaranteed Debt; provided, that in the event that Retailer and Bank amend the
Program Agreement as of the date hereof without the consent of Guarantor,
Guarantor may limit its obligations hereunder by delivery of written notice to
such effect to Bank. Such notice will limit Guarantor’s obligations hereunder to
(a) Guaranteed Obligations incurred by Retailer, or arising out of acts or
omissions of Retailer occurring, on or prior to a date five (5) business days
after such notice is received by Bank, (b) any extensions, renewals, or
modifications of such Guaranteed Obligations, and (c) any additional fees and
expenses incurred by Bank (including, without limitation, attorneys’ fees and
costs) in seeking to enforce or collect such Guaranteed Obligations.

Notwithstanding anything to the contrary contained in this Guaranty, Bank’s
right to resort to Guarantor for performance of any or all of the Guaranteed
Debt shall only arise at such point as Retailer shall have failed to satisfy any
Guaranteed Debt in accordance with the Program Agreement and any applicable cure
period provided for therein shall have expired without Retailer’s timely cure of
any such failure.

This Guaranty shall be a continuing guaranty and shall be binding upon Guarantor
regardless of how long before or after the date hereof any Guaranteed Debt was
or is incurred.

Guarantor agrees that this Guaranty shall continue to be effective, or shall be
reinstated as the case may be, if at any time any payment to Bank of any of the
Guaranteed Debt is rescinded or must be restored or returned by Bank upon the
insolvency, bankruptcy or reorganization of Retailer, all as though such payment
had not been made. Guarantor hereby agrees to defer the exercise of any claims
it has or may acquire against Retailer in respect of the Guaranteed Debt,
including rights of exoneration, reimbursement and subrogation, until the
Guaranteed Debt has been paid in full.

This Guaranty is assignable by Bank and shall inure to the benefit of Bank, its
successors and assigns. This Guaranty may not be assigned by Guarantor without
the express written consent of Bank, which consent will be given or withheld in
Bank’s sole discretion.

Guarantor understands, agrees, and hereby authorizes Bank to periodically
request, receive, and to exchange references and data that Bank, in its sole
discretion, deems pertinent to Guarantor’s creditworthiness and/or financial
condition, including requesting reports from credit reporting agencies.

This Guaranty may not be amended except by written instrument signed by Bank and
Guarantor. No delay by Bank in exercising any of its rights or partial or single
exercise of its rights shall operate as a waiver of that or any other right. The
exercise of one or more of Bank’s rights shall not be a waiver of, nor preclude
the exercise of, any rights or remedies available under this Guaranty, in law,
or in equity.

All notices, demands and other communications hereunder shall be in writing and
shall be sent by facsimile or nationally recognized overnight courier service
addressed to the party to whom such notice or other communication is to be given
or made at such party’s address as set forth below, or to such other address as
such party may designate in writing to the other party

 

49

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.

 

from time to time in accordance with the provisions hereof and shall be deemed
effective upon actual receipt.

This Guaranty and all rights and obligations hereunder shall be governed by and
construed in accordance with the substantive laws of the State of New York. If
any provision of this Guaranty is held to be invalid, void or unenforceable, all
other provisions shall remain valid and be enforced and construed as if such
invalid provision were never a part of this Guaranty. Guarantor agrees to pay
all expenses (including reasonable attorneys’ fees and legal expenses) incurred
by Bank to collect the Guaranteed Debt and in enforcing this Guaranty.

 

 

ETHAN ALLEN INTERIORS, INC.

 

 

Date:

By:

 

Title:

 

 

Addresses for Notices:

 

To Bank:

with a copy to:

 

GE Money Bank

GE Money Sales Finance

4246 South Riverboat Road,

950 Forrer Boulevard

Suite 200

Kettering, Ohio 45420

Salt Lake City, Utah 84123-2551

Attn: Counsel

Attn: President

 



To Guarantor:

with a copy to:

 

Ethan Allen Interiors, Inc.

Ethan Allen Interiors Inc.

Ethan Allen Drive

Ethan Allen Drive

Danbury, CT 06811

Danbury, CT 06811

Attn: Chairman, President and CEO

Attn: General Counsel

 

 



50

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


EXHIBIT B

To

Credit Card Program Agreement

 

Officer’s Certificate Regarding Financial Statements

 

To:

GE Money Bank

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Private Label
Consumer Credit Card Program Agreement dated as of _______________, 2007 between
GE Money Bank (together with its successors, assigns and transferees, the
“Bank”) and Ethan Allen Global, Inc., a Delaware corporation (“Ethan Allen
Global”), and Ethan Allen Retail, Inc., a Delaware corporation (“Ethan Allen
Retail”, and together with Ethan Allen Global, “Retailer”) (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined).

 

The undersigned chief financial officer of Retailer’s parent, Ethan Allen
Interiors Inc., hereby certifies as of the date hereof that the attached
(unaudited) financial statements of Ethan Allen Interiors Inc. were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis and present fairly the consolidated financial position and the results of
operations of Ethan Allen Interiors Inc. for the period ended _____________,
20___.

IN WITNESS WHEREOF, the undersigned has executed this certificate as

of

,

.

ETHAN ALLEN INTERIORS INC.

 

By:

 

Name:

 

Title:

 

 

51

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.




EXHIBIT C

To

Credit Card Program Agreement

 

Officer’s Certificate Regarding Ownership of Retailer

 

To:

GE Money Bank

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Private Label
Consumer Credit Card Program Agreement dated as of _______________, 2007 between
GE Money Bank (together with its successors, assigns and transferees, the
“Bank”) and Ethan Allen Global, Inc., a Delaware corporation (“Ethan Allen
Global”), and Ethan Allen Retail, Inc., a Delaware corporation (“Ethan Allen
Retail”, and together with Ethan Allen Global, “Retailer”) (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined).

 

The undersigned chief financial officer of Retailer’s parent, Ethan Allen
Interiors Inc., hereby certifies as of the date hereof that the representations
and warranties of Ethan Allen Interiors Inc. below the signature page of the
Agreement are true and correct.

IN WITNESS WHEREOF, the undersigned has executed this certificate as

of

,

.

ETHAN ALLEN INTERIORS INC.

 

By:

 

Name:

 

Title:

 

 

 

52

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


EXHIBIT D

To

Credit Card Program Agreement

 

Initial UCC Financing Statement

 

(Attached)

 

53

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.




 





 



UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

 

B. SEND ACKNOWLEDGEMENT TO: (Name and Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1a. INITIAL FINANCING STATEMENT FILE #

1b.

This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in
the
REAL ESTATE RECORDS.

 

 

[ ]

 

2. [ ]

TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

 

3. [ ]

CONTINUATION: Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is
continued for the additional period provided by applicable law.

 

4.[ ] ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

 

5. AMENDMENT (PARTY INFORMATION): This Amendment affects [ ] Debtor or [ ]
Secured Party of record. Check only one of these two boxes.

Also check one of the following three boxes and provide appropriate information
in items 6 and/or 7.

 

[ ]

CHANGE name and/or address: Please refer to the detailed instructions in regards
to changing the name/address of a party.

[ ]

DELETE name: Give record name to be deleted in item 6a or 6b.

[ ]

ADD name: Complete item 7a or 7b, and also item 7c; also complete items 7d-7g
(if applicable)

 

6. CURRENT RECORD INFORMATION:

 

 

 

OR

6a. ORGANIZATION’S NAME

 

6b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

7. CHANGED (NEW) OR ADDED INFORMATION:

 

 

 

OR

7a. ORGANIZATION’S NAME

 

7b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

7c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

7d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

7e. TYPE OF ORGANIZATION

7f. JURISDICTION OF ORGANIZATION

7g. ORGANIZATIONAL ID #, if any

 

 

 

 

[ ]NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

Describe collateral [ ] deleted or [ ] added, or give entire [ ] restated
collateral description, or describe collateral [ ] assigned.

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here [ ] and enter name of DEBTOR authorizing this
Amendment.

 

 

 

OR

9a. ORGANIZATION’S NAME

 

9b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA

 

11. OPTIONAL FILER REFERENCE DATA

FILING OFFICE COPY —UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)

54

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


EXHIBIT A

TO

UCC FINANCING STATEMENT

 

 

DEBTOR:

Ethan Allen Global, Inc. and Ethan Allen Retail, Inc. (collectively, the
“Retailer”)

 

 

SECURED PARTY:

GE Money Bank (“Bank”)

 

 

Nature of Transactions. Bank has or will establish a private label consumer
credit card program with Retailer under which Bank will issue credit cards to
qualified customers of Retailer. Purchases under the Program shall constitute
extensions of credit directly from Bank to customers of Retailer. Retailer will
not at any time have any rights in any of the credit card accounts established
under the Program or in any obligations owing at any time thereunder unless
Retailer subsequently purchases such accounts or obligations from Bank. The
“Property Description” below identifies the property that arises under or in
connection with the Program.With the possible exception of Unpaid Returned
Goods, all of the property identified in the Property Description (the “Bank
Property”) is owned by Bank, and Retailer shall not have any rights in the Bank
Property other than any Accounts and/or Indebtedness purchased by Retailer from
Bank.

 

Reasons for Filing. With the possible exception of Bank’s security interest in
Unpaid Returned Goods, the Uniform Commercial Code does not apply to the Program
or the creation of Accounts thereunder. The filing of this financing statement
is intended to give public notice of the true nature of the Program and of
Bank’s ownership interest in the Bank Property. This financing statement is also
filed as a precaution to ensure that the interests of Bank in the Bank Property
are deemed perfected in the unlikely event it is ever determined that, contrary
to the intent of the parties, such a filing is required to perfect such
interests.

 

Property Description

 

All of Retailer’s right, title and interest now existing or hereafter arising
in, to or under the following property (in each case, existing at any time,
past, present or future):

 

 

(i)

all Accounts, Account Documentation and Indebtedness;

 

 

(ii)

all deposits, credit balances and reserves on Bank’s books relating to any such
Accounts (including the Innovation Fund and Collateral Account);

 

 

(iii)

all Unpaid Returned Goods; and

 

 

(iv)

all proceeds of any of the foregoing.

 

 

55

 

 

CONFIDENTIAL TREATMENT REQUESTED BY ETHAN ALLEN INTERIORS INC. OF CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.


Definitions

 

Capitalized terms in this Exhibit A are defined as set forth below (such
definitions being equally applicable to both the singular and plural forms of
such terms):

 

“Account” means the legal relationship established by and between a Cardholder
and Bank pursuant to a Cardholder Agreement, together with all Indebtedness
owing thereunder from time to time and any current or future guaranties,
security or other credit support therefor. For the avoidance of doubt, “Account”
shall include all Accounts established under the Original Agreement.

“Account Documentation” means any and all Account information credit
applications, Cardholder Agreements, Charge Transaction Data, charge slips,
credit slips, payments, credit information and documents or forms of any type
and in any media relating to the Program, excluding materials used for
advertising or solicitations.

“Agreement” means that certain Second Amended and Restated Private Label
Consumer Credit Card Program Agreement, dated July 23, 2007 by and between
Retailer and Bank, including all schedules and appendices, as it may be amended
from time to time.

“Authorized Dealer” means a Dealer: (i) that is an authorized dealer of Ethan
Allen Global, (ii) that has been accepted by Bank to participate in the Program,
and (iii) that has executed a Bank Dealer Agreement, except that a Dealer shall
cease to be an Authorized Dealer if its Bank Dealer Agreement expires or is
terminated or such Dealer’s authority to participate in the Program is otherwise
terminated in accordance with the terms of this Agreement.

“Bank Dealer Agreement” means an agreement entered into by and between a Dealer
and Bank, as the same may be modified initially and from time to time by
agreement between such Dealer and Bank, which sets forth the terms and
conditions upon which an Authorized Dealer may participate in the Program.

“Cardholder” means any natural person who has entered into a Cardholder
Agreement with Bank or who is or may become obligated under or with respect to
an Account.

“Cardholder Agreement” means the open-end revolving credit agreement, in either
tangible or electronic form, between Bank and each Cardholder pursuant to which
such Cardholder and its authorized user(s), if any, may make purchases from
Retailer and/or Authorized Dealers on credit provided by Bank under the Program.

“Charge Transaction Data” means Account and related Cardholder and/or authorized
user identification and transaction information transmitted by Retailer to Bank
with regard to a charge or a credit to an Account.

“Collateral Account” means a non-interest bearing account on Bank’s books.

“Dealer” means an independent dealer of Ethan Allen Global which sells products
or services manufactured, distributed or delivered by Retailer.

“Effective Date” means July 23, 2007.

“Ethan Allen Global” means Ethan Allen Global, Inc., a Delaware corporation.

“Ethan Allen Retail” means Ethan Allen Retail, Inc., a Delaware corporation.

“Indebtedness” means any and all amounts owing from time to time with respect to
an Account whether or not billed, including, without limitation, any unpaid
balance, finance charges (inclusive of finance charges subject to possible
reversals due to unexpired credit-based promotions), late charges, and NSF fees.

“Innovation Council” means the relationship managers for each party and such
equal number of other employees of each party as the parties shall mutually
determine from time to time.

“Innovation Fund” means an innovation fund established by Bank (by creation of a
record maintained by Bank) and administered to fund the costs and expenses of
implementing the agreed innovation projects developed by the Innovation Council.

“Original Agreement” means that certain Amended and Restated Consumer Credit
Card Program Agreement between Bank, as successor to Monogram Credit Card Bank
of Georgia, and Retailer, as successor to Ethan Allen Inc., dated as of February
22, 2000 as amended from time to time.

“Program” means the credit card program established by Bank pursuant to the
Original Agreement as continued pursuant to the Agreement, and made available
during the Term to qualified consumer customers of Ethan Allen Retail and
qualified consumer customers of Authorized Dealers of Ethan Allen Global to
permit such customers to finance purchases of goods and services within the
Territory from Ethan Allen Retail in accordance with the terms of this Agreement
and from Authorized Dealers in accordance with a Bank Dealer Agreement entered
into between Authorized Dealer and Bank.

“Term” means an automatic renewal period of one (1) year of the Agreement after
the fifth (5th) anniversary of the Effective Date, each such period, a Term.

“Territory” means the fifty states of the United States of America and the
District of Columbia.

“Unpaid Returned Goods” means all goods financed on Accounts and returned to
Retailer by Cardholders for which Retailer has not repaid Bank.

 

56

 

 